Exhibit 10.1

 

 

TERM LOAN, GUARANTY AND SECURITY AGREEMENT

Dated as of July 22, 2015

 

 

TURTLE BEACH CORPORATION,

as a US Borrower and a UK Guarantor

VOYETRA TURTLE BEACH, INC.,

as a US Borrower, US Borrower Agent and a UK Guarantor

TURTLE BEACH EUROPE LIMITED,

as UK Borrower

and

VTB HOLDINGS, INC.,

as a US Guarantor and a UK Guarantor

 

 

CRYSTAL FINANCIAL LLC,

as Agent, Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1

 

Definitions

     1   

1.2

 

Accounting Terms

     34   

1.3

 

Uniform Commercial Code

     34   

1.4

 

Certain Matters of Construction

     34   

1.5

 

Currency Equivalents

     35    SECTION 2.  

CREDIT FACILITIES

     35   

2.1

 

Term Commitment

     35    SECTION 3.  

INTEREST, FEES AND CHARGES

     37   

3.1

 

Interest

     37   

3.2

 

Fees

     37   

3.3

 

Computation of Interest, Fees, Yield Protection

     37   

3.4

 

Reimbursement Obligations

     38   

3.5

 

[Reserved]

     38   

3.6

 

Inability to Determine Rates

     38   

3.7

 

Increased Costs; Capital Adequacy

     38   

3.8

 

Mitigation

     39   

3.9

 

[Reserved]

     39   

3.10

 

Maximum Interest

     39    SECTION 4.  

LOAN ADMINISTRATION

     40   

4.1

 

[Intentionally Omitted.]

     40   

4.2

 

Defaulting Lender

     40   

4.3

 

[Intentionally Omitted.]

     40   

4.4

 

Borrower Agent

     40   

4.5

 

One Obligation

     40   

4.6

 

Effect of Termination

     40    SECTION 5.  

PAYMENTS

     41   

5.1

 

General Payment Provisions

     41   

5.2

 

Repayment of Term Loans

     41   

5.3

 

Mandatory Prepayments

     41   

5.4

 

Payment of Other Obligations

     43   

5.5

 

Marshaling; Payments Set Aside

     43   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.6

 

Application and Allocation of Payments

     43   

5.7

 

Reserved

     45   

5.8

 

Account Stated

     45   

5.9

 

Taxes

     45   

5.10

 

Lender Tax Information

     47   

5.11

 

Nature and Extent of Each US Borrower’s Liability

     48   

5.12

 

United Kingdom Tax Matters

     51    SECTION 6.  

CONDITIONS PRECEDENT

     55   

6.1

 

Conditions Precedent to Term Loans

     55   

6.2

 

Post-Closing Date Conditions

     58    SECTION 7.  

COLLATERAL

     58   

7.1

 

Grant of Security Interest in US Collateral

     58   

7.2

 

Lien on Deposit Accounts; Cash Collateral

     59   

7.3

 

Real Estate Collateral

     59   

7.4

 

Other Collateral

     59   

7.5

 

Limitations

     60   

7.6

 

Further Assurances

     60   

7.7

 

Foreign Subsidiary Stock

     60    SECTION 8.  

COLLATERAL ADMINISTRATION

     60   

8.1

 

Borrowing Base Certificates

     60   

8.2

 

Accounts

     61   

8.3

 

Inventory

     62   

8.4

 

Equipment

     62   

8.5

 

Deposit Accounts

     63   

8.6

 

Administration of Equity Interests and Instruments

     63   

8.7

 

Administration of Investment Property

     64   

8.8

 

Administration of Letter of Credit Rights

     65   

8.9

 

General Provisions

     65   

8.10

 

Power of Attorney

     66   

8.11

 

Intellectual Property

     66    SECTION 9.  

REPRESENTATIONS AND WARRANTIES

     68   

9.1

 

General Representations and Warranties

     68   

9.2

 

Complete Disclosure

     74   

9.3

 

Subordinated Debt

     74   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   SECTION 10.  

COVENANTS AND CONTINUING AGREEMENTS

     74   

10.1

 

Affirmative Covenants

     74   

10.2

 

Negative Covenants

     78   

10.3

 

Financial Covenants

     85    SECTION 11.  

GUARANTY

     87   

11.1

 

Guaranty by US Guarantors

     87   

11.2

 

Guaranty by UK Guarantors

     87   

11.3

 

Evidence of Debt

     88   

11.4

 

No Setoff or Deductions; Taxes; Payments

     89   

11.5

 

Rights of Lender

     89   

11.6

 

Certain Waivers

     89   

11.7

 

Obligations Independent

     89   

11.8

 

Subrogation

     90   

11.9

 

Termination; Reinstatement

     90   

11.10

 

Subordination

     90   

11.11

 

Stay of Acceleration

     90   

11.12

 

Miscellaneous

     90   

11.13

 

Condition of Borrowers

     91   

11.14

 

Setoff

     91   

11.15

 

Representations and Warranties

     91   

11.16

 

Additional Guarantor Waivers and Agreements

     91    SECTION 12.  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     92   

12.1

 

Events of Default

     92   

12.2

 

Remedies upon Default

     94   

12.3

 

License, Etc.

     94   

12.4

 

Setoff

     95   

12.5

 

Remedies Cumulative; No Waiver

     95   

12.6

 

Limited Right to Cure

     95    SECTION 13.  

AGENT

     97   

13.1

 

Appointment, Authority and Duties of Agent

     97   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.2

 

Agreements Regarding Collateral and Borrower Materials

     98   

13.3

 

Reliance By Agent

     99   

13.4

 

Action Upon Default

     99   

13.5

 

Ratable Sharing

     99   

13.6

 

Indemnification

     100   

13.7

 

Limitation on Responsibilities of Agent

     100   

13.8

 

Successor Agent and Co-Agents

     100   

13.9

 

Due Diligence and Non-Reliance

     101   

13.10

 

Remittance of Payments and Collections

     101   

13.11

 

Individual Capacities

     102   

13.12

 

Titles

     102   

13.13

 

No Third Party Beneficiaries

     102    SECTION 14.  

BENEFIT OF AGREEMENT; ASSIGNMENTS

     102   

14.1

 

Successors and Assigns

     102   

14.2

 

Participations

     102   

14.3

 

Assignments

     103    SECTION 15.  

MISCELLANEOUS

     104   

15.1

 

Consents, Amendments and Waivers

     104   

15.2

 

Indemnity

     105   

15.3

 

Notices and Communications

     105   

15.4

 

Performance of Obligors’ Obligations

     106   

15.5

 

Credit Inquiries

     107   

15.6

 

Severability

     107   

15.7

 

Cumulative Effect; Conflict of Terms

     107   

15.8

 

Counterparts; Execution

     107   

15.9

 

Entire Agreement

     107   

15.10

 

Relationship with Lenders

     107   

15.11

 

No Advisory or Fiduciary Responsibility

     107   

15.12

 

Confidentiality

     108   

15.13

 

Reserved

     108   

15.14

 

GOVERNING LAW

     108   

15.15

 

Consent to Forum

     108   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

15.16

 

Waivers by Obligors

     109   

15.17

 

Patriot Act Notice

     109   

15.18

 

NO ORAL AGREEMENT

     110   

15.19

 

Intercreditor Agreement

     110   

 

-v-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Form of Assignment and Acceptance Exhibit B Form of Assignment Notice
Exhibit C Form of Compliance Certificate Exhibit D Form of Notice of Borrowing
Schedule 1.1 Commitments of Lenders Schedule 1.1S Specified Closing Date Holders
Schedule 6.2 Post-Closing Date Conditions Schedule 8.5 Deposit Accounts Schedule
8.6.1 Equity Interests Schedule 8.6.2 Debt Securities Instruments Schedule 8.8
Letters of Credit Schedule 8.9.1 Location of Collateral Schedule 9.1.4 Names and
Capital Structure Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14 Environmental Matters Schedule 9.1.15 Restrictive Agreements
Schedule 9.1.16 Litigation Schedule 9.1.18 Pension Plans Schedule 9.1.20 Labor
Contracts Schedule 10.2.1 Existing Debt for Borrowed Money Schedule 10.2.2
Existing Liens Schedule 10.2.17 Existing Affiliate Transactions



--------------------------------------------------------------------------------

TERM LOAN, GUARANTY AND SECURITY AGREEMENT

THIS TERM LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), is dated as
of July 22, 2015, among TURTLE BEACH CORPORATION, a Nevada corporation, formerly
known as Parametric Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a
Delaware corporation (“Voyetra”; and together with Parent, individually a “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach”;
and, together with its successors and assigns, also referred to hereinafter as
“UK Borrower”; and together with US Borrowers, individually a “Borrower” and
individually and collectively, “Borrowers”), VTB HOLDINGS, INC., a Delaware
corporation (“VTB”; and together with any other party that becomes a US
Guarantor after the Closing Date, individually a “US Guarantor” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually a “UK Guarantor” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually a “Guarantor,” and individually and collectively, “Guarantors”);
CRYSTAL FINANCIAL SPV LLC and the other lenders party to this Agreement from
time to time (collectively, “Lenders”), and CRYSTAL FINANCIAL LLC, as agent,
collateral agent and security trustee for Lenders (in such capacities, together
with its successors and assigns in such capacities, “Agent”), and CRYSTAL
FINANCIAL LLC, as sole lead arranger and sole book runner for the Lenders.

R E C I T A L S:

Each Borrower has requested that Lenders provide a term loan facilities to such
Borrower. Lenders are willing to provide the term loan facilities on the terms
and conditions set forth in this Agreement.

Each Guarantor will derive substantial direct or indirect commercial benefit
from the term loan facilities provided for in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

ABL Availability: the “Availability” as such term is defined in the ABL Revolver
Loan Agreement in effect on the date hereof and without giving effect to any
modifications of any component definitions (or any sub-component definitions)
therein.

ABL Borrowing Base Certificates: collectively, the US Borrowing Base
Certificates and the UK Borrowing Base Certificates, as each such term is
defined in the ABL Revolver Loan Agreement in effect on the date hereof.

ABL Priority Collateral: as defined in the Intercreditor Agreement.

ABL Revolver Agent: (a) Bank of America, N.A., its capacity as agent for the ABL
Revolver Lenders under the ABL Revolver Loan Agreement, (b) any successor to
Bank of America, N.A., by assignment or otherwise, and (c) any other party that
may become agent or trustee under the ABL Revolver Loan Agreement in connection
with a refinancing, renewal or replacement thereof.

 

1



--------------------------------------------------------------------------------

ABL Revolver Commitments: the “Revolver Commitments” as defined in the ABL
Revolver Loan Agreement as in effect on the date hereof.

ABL Revolver Cure Net Proceeds: with respect to the receipt by any Obligor of
any Cure Net Proceeds on or after any Cure Notice Date, an amount equal to the
result of (x) the amount of such Cure Net Proceeds, multiplied by (y) a
percentage determined by dividing the aggregate amount of all outstanding ABL
Revolver Loans on such Cure Notice Date by the aggregate amount of all
outstanding ABL Revolver Loans and all outstanding Term Loans on such Cure
Notice Date.

ABL Revolver Loan Agreement: that certain Loan, Guaranty and Security Agreement,
dated as of March 31, 2014, by and among the Borrowers, the Guarantors, the ABL
Revolver Lenders, and the ABL Revolver Agent, as the same may be amended,
amended and restated, restated, supplemented, modified or otherwise in effect
from time to time, including, without limitation, amendments, modifications,
supplements, restatements and/or replacements thereof giving effect to
increases, renewals, extensions, refundings, deferrals, restructurings,
replacements or refinancings of, or additions to, the arrangements in such ABL
Revolver Loan Agreement in accordance with the terms thereof and the terms of
this Agreement and the Intercreditor Agreement.

ABL Revolver Loans: the “Revolver Loans” (or any analogous term) as defined in
the ABL Revolver Loan Agreement on the date hereof.

ABL Revolver Usage: the sum of the ABL US Revolver Usage and the ABL UK Revolver
Usage, as each such term is defined in the ABL Revolver Loan Agreement on the
date hereof (and without giving effect to any modifications of any component
definitions (or any sub-component definition) therein).

ABL Revolver Loan Documents: the ABL Revolver Loan Agreement, the Intercreditor
Agreement and each other agreement, instrument or document executed or delivered
pursuant to or in connection with the ABL Revolver Loan Agreement, as the same
may be amended, amended and restated, restated, supplemented, modified or
otherwise in effect from time to time, including, without limitation,
amendments, modifications, supplements, restatements and/or replacements thereof
giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements in such ABL Revolver Loan Documents in accordance with the terms
thereof and the terms of this Agreement and the Intercreditor Agreement

ABL Revolver Obligations: the “Obligations” (or any analogous term) as such term
is defined in the ABL Revolver Loan Agreement in effect on the date hereof.

ABL UK Availability: the “UK Availability” as defined in the ABL Revolver Loan
Agreement in effect on the date hereof (and without giving effect to any
modifications of any component definitions (or any sub-component definition)
therein).

ABL UK Revolver Commitments: the “UK Revolver Commitments” (or any analogous
term) as defined in the ABL Revolver Agreement in effect on the date hereof.

ABL UK Revolver Usage: the “UK Revolver Usage”, as such term is defined in the
ABL Revolver Loan Agreement on the date hereof (and without giving effect to any
modifications of any component definitions (or any sub-component definitions)
therein).

ABL US Availability: the “US Availability” as defined in the ABL Revolver Loan
Agreement in effect on the date hereof (and without giving effect to any
modifications of any component definitions (or any sub-component definitions)
therein).

ABL US Revolver Commitments: the “US Revolver Commitments” as defined in the ABL
Revolver Agreement in effect on the date hereof.

 

2



--------------------------------------------------------------------------------

ABL US Revolver Usage: the “US Revolver Usage”, as such term is defined in the
ABL Revolver Loan Agreement on the date hereof (and without giving effect to any
modifications of any component definitions (or any sub-component definitions)
therein). For certainty, the term ABL US Revolver Usage includes the ABL US
Special Advance Loan.

ABL US Special Advance Loan: the “US Special Advance Loan” as such term is
defined in the ABL Revolver Loan Agreement in effect on the date hereof (and
without giving effect to any modifications of any component definitions (or any
sub-component definition) therein). For the avoidance of doubt, the ABL US
Special Advance Loan is made under the ABL US Revolver Commitments.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, amalgamation, consolidation or combination of a Borrower
or Subsidiary with another Person.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
branches, agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement Currency: as defined in Section 1.5.

Aggregate UK Exposure: at any time, (a) the aggregate ABL UK Revolver Usage at
such time, plus (b) the aggregate UK Term Exposure of all Lenders at such time.

Aggregate US Exposure: at any time, (a) the aggregate ABL US Revolver Usage at
such time, plus (b) the aggregate US Term Exposure of all Lenders at such time.

Allocable Amount: as defined in Section 5.11.3(b).

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

3



--------------------------------------------------------------------------------

Applicable Margin: 10.25% per annum.

Applicable Time Zone: for borrowings under, and payments due by Borrowers or
Lenders on (a) US Term Loans, Boston, Massachusetts time, and (b) UK Term Loans,
London, UK time.

Appraised Value: the appraised net orderly liquidation value of the US
Borrowers’ Intellectual Property as reasonably determined from time to time by
reference to the most recent appraisal received by the Agent conducted by an
independent appraiser that is retained by or reasonably acceptable to the Agent,
which appraisal is in form and substance reasonably satisfactory to the Agent.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Attributable Indebtedness: on any date, (a) in respect of any capital lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

Available Currency: Dollars.

Availability Block: the sum of (i) $3,000,000, which amount shall be reduced to
$0 commencing on or after September 30, 2016 if all of the following conditions
are satisfied: (a) no Default or Event of Default has occurred and is
continuing, (b) Obligors are in compliance with all of the financial covenants
contained in Section 10.3 for the period then ending, and (c) the Borrowers
shall have delivered to the Agent all of the financial statements and Compliance
Certificates required to be delivered pursuant to Sections 10.1.2(b) and (c) for
the period then ending (and for all periods ending prior to such date) and
reflecting that the Obligors have maintained a Fixed Charge Coverage Ratio of
not less than 1.15 to 1.00 for a period of six (6) consecutive months as of such
date, (ii) the Seasonal Availability Block then in effect and (iii) the
aggregate Cure Availability Block then in effect.

Availability Reserve: the sum of the UK Availability Reserve and the US
Availability Reserve; provided that Availability Reserve shall be calculated
without giving effect to the Term Loan Deficiency Reserve.

Bankruptcy Code: Title 11 of the United States Code.

Board of Governors: the Board of Governors of the Federal Reserve System.

 

4



--------------------------------------------------------------------------------

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower or Borrowers: as defined in the preamble to this Agreement.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base Certificate: collectively, the ABL Borrowing Base Certificates
and the Term Borrowing Base Certificates.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Boston, Massachusetts (or, if such day relates to any UK Term Loan or
UK Lender, any day on which commercial banks are authorized to close under the
laws of, or are in fact closed in, London, UK).

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year; provided, however, that Capital Expenditures shall not include any
such expenditures that are: (a) made with the proceeds of any contribution of
capital to Parent or sale or issuance by Parent of Equity Interests which are
substantially contemporaneously used for the making of such Capital Expenditure;
(b) Permitted Acquisitions or incurred by any Person acquired in any Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition; (c) made with net proceeds of the sale or other disposition
(including by casualty or condemnation) or a capital asset reinvested in assets
to the extent such reinvestment is commenced within 180 days and completed
within 270 days of the date of such sale or disposition; or (d) financed with
Debt permitted pursuant to Section 10.2.1.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to Agent’s good faith estimate of the amount
due or to become due, with respect to any inchoate, contingent or other
Obligations, including all fees, expenses, indemnification and other amounts
relating to such Obligations. “Cash Collateralization” has a correlative
meaning.

 

5



--------------------------------------------------------------------------------

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper rated A-1 (or better) by S&P or P-1 (or better) by Moody’s,
and maturing within nine months of the date of acquisition; (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) any Person other than the Specified Closing Date Holders
owns or control 20% or more of the Voting Equity Interests of Parent; (b) Parent
ceases to own and control, beneficially and of record, directly or indirectly,
(x) 100% of the outstanding Voting Equity Interests (other than the Series B
Preferred Stock as in effect on the Closing Date) of Voyetra and (y) 100% of the
Voting Equity Interests of its other direct or indirect Subsidiaries; (c) a
change in the majority of directors of Parent during any 24 month period, unless
approved by the majority of directors serving at the beginning of such period;
or (d) the sale or transfer of all or substantially all assets of a Borrower,
except to another US Borrower.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Term
Loans, Loan Documents, Borrower Materials, or the use thereof or transactions
relating thereto, (b) any action taken or omitted in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

 

6



--------------------------------------------------------------------------------

Collateral: the US Collateral and the UK Collateral, as the context requires.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate in the form of Exhibit C attached hereto.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated Funded Indebtedness: as of any date of determination, for Parent
and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for Borrowed
Money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Debt, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guaranties with respect to outstanding Debt of the types
specified in clauses (a) through (e) above of Persons other than Parent or any
Subsidiary, and (g) all Debt of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which Parent or a
Subsidiary is a general partner or joint venturer, unless such Debt is expressly
made non-recourse to Parent or such Subsidiary; provided, however, that (i) the
foregoing shall not include Subordinated Indebtedness and (ii) for the purposes
of this definition, the amount of revolving loans under ABL Revolver Loan
Documents which constitute Consolidated Funded Indebtedness shall be determined
based on the average revolving loans outstanding under ABL Revolver Loan
Documents on the last day of each of the trailing twelve months.

Consolidated Leverage Ratio: as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date to (b) EBITDA for the
period of the twelve months most recently ended.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Contribution Notice: a contribution notice issued by the Pensions Regulator
under Section 38 or Section 47 of the Pensions Act 2004 (UK).

Crystal: Crystal Financial LLC, a Delaware limited liability company, and its
successors and assigns.

 

7



--------------------------------------------------------------------------------

Crystal Indemnitees: Crystal and its officers, directors, employees, Affiliates,
branches, agents and attorneys.

Cure Amount: as defined in Section 12.6.1.

Cure Availability Block: an aggregate amount equal to the aggregate cumulative
amount since the Closing Date of (i) ABL Revolver Cure Net Proceeds paid (or
required to be paid) to the ABL Revolver Agent under Section 12.6.1, plus (ii)
the amount of “Revolver Cure Net Proceeds” (as defined in the ABL Revolver Loan
Agreement as in effect on the date hereof) paid (or required to be paid) to the
ABL Revolver Agent under Section 12.6.1 of the ABL Revolver Loan Agreement (as
in effect on the date hereof).

Cure Expiration Date: as defined in Section 12.6.1.

Cure Month: as defined in Section 12.6.1.

Cure Net Proceeds: as defined in Section 12.6.1 (subject to Section 12.6.5).

Cure Notice Date: as defined in Section 12.6.1.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations (including the
Guaranteed Obligations); (c) all reimbursement obligations in connection with
letters of credit issued for the account of such Person; and (d) in the case of
a Borrower, the applicable Obligations. The Debt of a Person shall include any
recourse Debt of any partnership in which such Person is a general partner or
joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% per annum plus the interest rate otherwise
applicable thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two (2) Business
Days; (b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three (3) Business Days following request by Agent or any Borrower, to confirm
in a manner satisfactory to Agent and Borrowers that such Lender will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account Control Agreement: a control agreement reasonably satisfactory
to Agent executed by an institution maintaining a Deposit Account or a
Securities Account for an Obligor, to perfect Agent’s Lien on such account or
its equivalent in any applicable jurisdiction (including, without limitation,
any notice and acknowledgment of any Lien granted over such account pursuant to
a UK Security Agreement).

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

8



--------------------------------------------------------------------------------

Direction: as defined in Section 5.12(b)(iv)(2)(a).

Discharge of Applicable ABL Priority Obligations: has the meaning given to such
term in the Intercreditor Agreement.

Disqualified Equity Interests: any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or any other amounts in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the repayment
in full of the Term Loans and all other Obligations.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest or the payment
of any management, consulting or similar fees or any out-of-pocket fees and
costs to any Affiliate (including the Sponsor) of any Obligor.

Dollar Equivalent: at any time, (i) with respect to any amount denominated in
Dollars, such amount, and (ii) with respect to any amount denominated in any
other currency, the amount of Dollars that Agent determines (which determination
shall be conclusive and binding absent manifest error) would be necessary to be
sold on such date at the applicable Exchange Rate to obtain the stated amount of
the other currency.

Dollars or $: lawful money of the US.

Dominion Account: a separate special account established by each Borrower at the
ABL Revolver Agent (including its London branch, as regards UK Borrower) or
another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes (subject to the Intercreditor Agreement).

EBITDA: for any period, the sum, for Parent and its Subsidiaries (determined on
a consolidated basis in accordance with GAAP) of the following (for such
period):

(a) consolidated net income, excluding (i) earnings or losses of any Person in
which such Person has an ownership interest (other than Subsidiaries of such
Person), except to the extent received by such Person in a cash distribution,
(ii) unrealized non-cash gains and unrealized non-cash losses with respect to
obligations under Hedging Agreements for such period and (iii) non-cash gains
and non-cash losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period; plus

(b) to the extent deducted in determining consolidated net income, the sum of:
(i) any provision for cash income tax expense and cash interest expense;
(ii) depreciation and amortization, including, without duplication, to the
extent not included in interest expense, cash amortization of transaction and
financing fees and expenses; (iii) non-cash deferred compensation, stock option
or employee benefits-based and other equity-based compensation expenses;
(iv) reasonable and customary documented third-party fees, costs and expenses in
connection with any Permitted Acquisition to the extent permitted by

 

9



--------------------------------------------------------------------------------

this Agreement and not exceeding $3,000,000 during any 12 month period or
$5,000,000 in the aggregate after the March 31, 2014; (v) non-cash charges or
amounts recorded in connection with purchase accounting under Statement of
Financial Accounting Standards 14l(r) (including any applicable to future
Permitted Acquisitions); (vi) non-cash purchase accounting adjustments relating
to the writedown of deferred revenue (whether billed or unbilled) that are the
result of accounting for any acquisition; (vii) reasonable and customary debt
discounts and debt issuance costs, fees, charges and commissions, in each case
incurred in connection with Debt permitted to be incurred hereunder, (viii) the
Permitted Earnout Payment to the extent paid (to the extent applicable for such
period), (ix) fees, charges and expenses incurred in connection with the
consummation of the merger of Paris Acquisition Corp. with and into VTB,
(x) one-time, non-recurring severance restructuring costs and expenses not
exceeding the aggregate amount of $2,000,000, and (xi) the amount of reasonable
consulting and advisory fees (incurred to third party consultants and advisors
other than Sponsor or its Affiliates) and related reasonable expenses, in each
case, incurred in such period and not to exceed $500,000 in any trailing
twelve-month period; plus or minus

(c) to the extent used in determining consolidated net income (i) other non-cash
losses (or gains) (to the extent not relating to or resulting in any cash
expense or charge in any future period), including one-time, non-recurring costs
and expenses incurred in connection with certain discontinued legacy license
agreements prior to March 31, 2015 in an amount not exceeding the aggregate
amount of $1,493,000, (ii) losses (or gains) from Asset Dispositions (excluding
sales, expenses or losses related to current assets), (iii) costs and expenses
in connection with the preparation, negotiation and execution of this Agreement
and the other Loan Documents and (iv) any extraordinary, one-time, unusual or
non-recurring items approved by the Agent in its reasonable discretion.

provided, that (i) the EBITDA of any Subsidiary acquired pursuant to a Permitted
Acquisition during such period shall be, so long as such EBITDA is either
validated by audited financial statements or a third party due diligence report,
in either case, in a manner acceptable to the Agent, included on a pro forma
basis for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Debt in connection therewith occurred as of the
first day of such period, and giving effect to pro forma adjustments acceptable
to the Agent (which may include cost savings and synergies that are, in each
case, factually supportable, expected to be realized within the twelve months
following the applicable Permitted Acquisition, and are expected to have a
continuing impact) which are directly attributable to such proposed Permitted
Acquisition) and (ii) the EBITDA of any Person or line of business sold or
otherwise disposed of by the Borrower or any Subsidiary during such period shall
be excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Debt in connection therewith occurred as of
the first day of such period.

Eligible Account: has the meaning set forth in the ABL Revolver Loan Agreement
without giving effect to any amendments or modifications of such definition or
any component definitions (or any sub-component definitions) thereof which
creates additional ABL Availability; provided that, in order for any Account to
constitute an Eligible Account it must be subject to duly perfected first
priority Lien (subject to the Intercreditor Agreement) in favor of Agent under
applicable law.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution, finance company, fund or other
Person approved by US Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five (5) Business Days after notice of the proposed assignment) and Agent that
provides term loan credit facilities of this type in its ordinary course of
business; and (c) during an Event of Default, any Person acceptable to Agent in
its discretion.

Eligible Intellectual Property: Intellectual Property of a US Borrower
determined by the Agent, in its Permitted Discretion, to be eligible for
inclusion in the calculation of the US Borrowing Base. Without limiting the
foregoing, no Intellectual Property shall be Eligible Intellectual Property
unless:

(a) Such Intellectual Property is validly registered with the PTO or the U.S.
Copyright Office, as applicable, or such other equivalent foreign filing or
registration office that is acceptable to the Agent;

 

10



--------------------------------------------------------------------------------

(b) A US Borrower owns, and has good and valid title to, such Intellectual
Property;

(c) Such US Borrower is in compliance with the representations, warranties and
covenants set forth in this Agreement and the other Loan Documents relating to
such Intellectual Property;

(d) Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create valid, perfected and
enforceable first priority Lien on such Intellectual Property under applicable
law (including, without limitation, filings at the PTO or such other equivalent
foreign filing or registration office) has been taken;

(e) Such Intellectual Property conforms with the covenants or representation and
warranties in the Loan Documents; and

(f) With respect to Intellectual Property which was not included in the
most-recent appraisal received by the Agent under this Agreement or which the
Agent has not completed its legal and business due diligence in its Permitted
Discretion, the Agent (i) shall have received an appraisal of such Intellectual
Property in form and substance, and from appraisers, acceptable to the Agent in
its Permitted Discretion and (ii) shall have completed its legal and business
due diligence with the results of such due diligence satisfactory to the Agent
in its Permitted Discretion; provided, however, that any such appraisals or
legal or business due diligence shall be at the expense of the US Borrowers and
shall not be subject to (and shall not be included in) the limitations set forth
in Section 10.1.1 on the number of collateral audits, examinations, or
appraisals for which the Agent is entitled to be reimbursed in any period.

Notwithstanding anything to the contrary contained herein, the Hypersound
Intellectual Property shall not constitute Eligible Intellectual Property until
the commercial viability of the Hypersound Intellectual Property has been
demonstrated to the satisfaction of the Agent (in its Permitted Discretion).

Eligible Inventory: has the meaning set forth in the ABL Revolver Loan Agreement
without giving effect to any amendments or modifications of such definition or
any component definitions (or any sub-component definitions) thereof which
creates additional ABL Availability; provided that, in order for any Inventory
to constitute Eligible Inventory it must be subject to duly perfected first
priority Lien (subject to the Intercreditor Agreement) in favor of Agent under
applicable law, and no other Lien (other than Permitted Liens).

Eligible UK Accounts: Eligible Accounts owing to UK Borrower.

Eligible UK In-Transit Inventory: has the meaning set forth in the ABL Revolver
Loan Agreement without giving effect to any amendments or modifications of such
definition or any component definitions (or any sub-component definitions)
thereof which creates additional ABL Availability; provided that, in order for
any Inventory to constitute Eligible UK In-Transit Inventory it must be subject
to duly perfected first priority Lien (subject to the Intercreditor Agreement)
in favor of Agent under applicable law.

Eligible UK Inventory: Eligible Inventory of UK Borrower.

 

11



--------------------------------------------------------------------------------

Eligible US Accounts: Eligible Accounts owing to a US Borrower.

Eligible US In-Transit Inventory: has the meaning set forth in the ABL Revolver
Loan Agreement without giving effect to any amendments or modifications of such
definition or any component definitions (or any sub-component definitions)
thereof which creates additional ABL Availability; provided that, in order for
any Inventory to constitute Eligible US In-Transit Inventory it must be subject
to duly perfected first priority Lien (subject to the Intercreditor Agreement)
in favor of Agent under applicable law.

Eligible US Inventory: Eligible Inventory of a US Borrower.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, setoff or
recoupment, credit bid, action in an Obligor’s Insolvency Proceeding or
otherwise).

Environmental Agreement: an agreement of an Obligor to indemnify Agent and
Lenders from liability under Environmental Laws with respect to Real Estate
subject to a Mortgage.

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA or similar foreign Governmental Authority)
or the protection or pollution of the environment, including CERCLA, RCRA , CWA
and other similar Applicable Laws of any foreign jurisdiction.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest, and, in each
case, all of the warrants, options or other rights for the purchase or
acquisition of any of the foregoing.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered

 

12



--------------------------------------------------------------------------------

status under the Code, ERISA or the Pension Protection Act of 2006; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.

Euro or “€”: the lawful currency of the Participating Member States.

Event of Default: as defined in Section 12.

Exchange Rate: on any date, (i) with respect to Sterling in relation to Dollars,
the spot rate as quoted by the ABL Revolver Agent at its noon spot rate (in the
Applicable Time Zone) at which Dollars are offered on such date for Sterling,
(ii) with respect to Dollars in relation to Sterling, the spot rate as quoted by
ABL Revolver Agent at its noon spot rate (in the Applicable Time Zone) at which
Sterling are offered on such date for such Dollars, (iii) with respect to Euro
in relation to Dollars, the spot rate as quoted by ABL Revolver Agent at its
noon spot rate (in the Applicable Time Zone) at which Dollars are offered on
such date for Euro, and (iv) with respect to Dollars in relation to Euro, the
spot rate as quoted by ABL Revolver Agent at its noon spot rate (in the
Applicable Time Zone) at which Euro are offered on such date for such Dollars.

Excluded Assets: (a) any lease, license, contract, property right or agreement
to which any Obligor is a party or any of its right or interests thereunder if
and only for so long as the grant of a security interest or Lien under this
Agreement (i) is prohibited by Applicable Law or would constitute or result in
the abandonment, invalidation or unenforceability of any right, title or
interest of such Obligor therein pursuant to Applicable Law, (ii) would require
the consent of third parties and such consent shall have not been obtained, or
(iii) would constitute or result in a breach, termination or default under any
such lease, license, contract, property right or agreement (in each case other
than to the extent that any such consent requirement or other term thereof would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other Applicable Law or principles of
equity); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become Collateral, immediately and automatically, at such time as such
consequences will no longer result; (b) deposit accounts used solely to fund
payroll, payroll Taxes and similar employment Taxes or employee benefits in the
Ordinary Course of Business; (c) any motor vehicles covered by a certificate of
title, together with any motor vehicle trailers, regardless of whether such
trailers may be covered by a certificate of title, and all spare parts and
accessories for such vehicles and trailers; and (d) all Excluded Equity
Interests.

Excluded Asset Dispositions: Permitted Asset Dispositions described in clauses
(a) and (i) of the definition thereof.

Excluded Equity Interests: solely in the case of any pledge of Equity Interests
of any Foreign Subsidiary of a US Borrower or a US Guarantor to secure any US
Obligations, any Equity Interests that are Voting Equity Interests of such
Foreign Subsidiary of a US Borrower or a US Guarantor in excess of 65% of the
outstanding Voting Equity Interests of such class.

Excluded Net Proceeds: Net Proceeds in an amount not exceeding $500,000 in the
aggregate per Fiscal Year.

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient;
(a) Taxes imposed on or measured by

 

13



--------------------------------------------------------------------------------

net income (however denominated) or that are franchise Taxes or branch profits
Taxes, in each case, (i) as a result of such Recipient being organized under the
laws of, or having its principal office (or, in the case of any Lender, its
applicable Lending Office) located in, the jurisdiction imposing such Tax (or
any political subdivision thereof), or (ii) that are Other Connection Taxes;
(b) in the case of a Lender, US federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Term Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 5.9, amounts with respect to such Taxes were payable to its
assignor immediately prior to such assignment or to the Lender immediately prior
to its change in Lending Office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 5.10; and (d) any US federal withholding Taxes
imposed under FATCA.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ and auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Fee Letter: the fee letter agreement by and between Borrowers and Agent, dated
as of the Closing Date, as such letter agreement may be amended, restated,
supplemented or otherwise modified from time to time.

Field Exams: as defined in Section 10.1.1(b).

Financial Support Direction: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 (UK).

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and Subsidiaries for any period of measurement, of (a) EBITDA minus
Capital Expenditures (except those financed with Borrowed Money other than ABL
Revolver Loans) and cash taxes paid, to (b) Fixed Charges.

 

14



--------------------------------------------------------------------------------

Fixed Charges: the sum of cash interest expense, scheduled principal payments
made on Borrowed Money, Distributions made in cash, and the Permitted Earnout
Payment (to the extent the Permitted Earnout Payment is applicable to the
subject period).

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a US Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, or a Subsidiary in a case in which substantially
all of such entity’s assets are comprised of one or more “controlled foreign
corporations” under Section 957 of the Code.

Full Payment: with respect to any Obligations, (a) the full and cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral), and (c) a release of any
Claims of Obligors against Agent and Lenders arising on or before the payment
date.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, provincial, state, local, municipal,
foreign or other governmental department agency, authority, body, commission,
board, bureau, court, tribunal, instrumentality, political subdivision, central
bank, or other entity or officer exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions for any governmental,
judicial, investigative, regulatory or self-regulatory authority, or a province
or territory thereof or a foreign entity or government (including the Financial
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank).

Guaranteed Obligations: US Guaranteed Obligations or UK Guaranteed Obligations,
as the case may be.

Guarantors: as defined in the preamble to this Agreement and each other Person
that guarantees payment or performance of Obligations.

Guaranty: each guaranty or guarantee agreement executed by a Guarantor in favor
of Agent, including the guaranty provided pursuant to Section 11.

Headset Division: the business division of Parent which engages in the
international distribution of retail multi-platform advanced gaming headsets.

 

15



--------------------------------------------------------------------------------

Headset Division EBITDA: for any period, EBITDA for the Headset Division (as
determined in a manner consistent with the definition of “EBITDA” above, but
solely with respect to items attributable to the Headset Division); provided,
however, that calculation of EBITDA for the Headset Division shall be determined
in accordance with methodology used in the projections delivered to Agent on or
prior to the Closing Date or in such other manner acceptable to Agent in its
discretion.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Hypersound Division: the business division of Parent which engages in business
relating to Parent’s ultrasonic sound delivery technology.

Hypersound Intellectual Property: Intellectual Property comprising Parent’s
ultrasonic sound delivery technology.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document; and (b) to the extent not otherwise described in clause
(a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, and Crystal Indemnitees.

Information: as defined in Section 15.12.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all present and future: trade secrets, know-how and other
proprietary information; trademarks, Internet domain names, social media,
service marks, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including computer
programs and databases and copyrights for computer programs and databases), and
all registrations and applications for registrations thereof; inventions
(whether or not patented or patentable) and all improvements thereto; patents
and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; customer lists
and customer data; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law rights in and
to all of the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intellectual Property Licenses: with respect to any Person (for the purpose of
this definition, the “Specified Party”), (A) any licenses or other similar
rights provided to the Specified Party in or with respect to Intellectual
Property owned or controlled by any other Person, and (B) any licenses or other

 

16



--------------------------------------------------------------------------------

similar rights provided to any other Person in or with respect to Intellectual
Property owned or controlled by the Specified Party, in each case, including
(x) any software license agreements (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to an Obligor pursuant to end-user licenses) and
(y) the right to use any of the licenses or other similar rights described in
this definition in connection with the enforcement of the Agent’s rights under
the Loan Documents.

Intercreditor Agreement: that certain Intercreditor Agreement, dated as of the
Closing Date, by and between the Agent, in its capacity as “Term Agent”
thereunder and the ABL Revolver Agent, in its capacity as “ABL Agent”
thereunder.

Interest Period: the period commencing on the Closing Date and ending on the
last day of such calendar month and each calendar month thereafter; provided
that, each such period occurring after such initial period shall commence on the
day after the immediately preceding period expires.

Interest Period Loan: a US LIBOR Loan or a UK LIBOR Loan, as the context
requires.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Appraisals: as defined in Section 10.1.1(b).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

IP Security Agreement: a trademark security agreement, a patent security
agreement, copyright security agreement, charge over intellectual property, or
equivalent agreement in the applicable jurisdiction, by and among one or more
Obligors and Agent, with such amendments or modifications as may be reasonably
approved by Agent.

IRS: the United States Internal Revenue Service.

ITA: the United Kingdom Income Tax Act 2007.

Judgment Currency: as defined in Section 1.5.2.

Lender Indemnitees: Each Lender and its officers, directors, employees,
Affiliates, branches, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including US Lenders, UK
Lenders, and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and US
Borrower Agent.

LIBOR: the rate per annum equal to the offered British Bankers’ Association (or
any recognized successor reporting body) interest settlement rates for deposits
in Dollars for 90-day period quoted by The Wall Street Journal two (2) Business
Days prior to the first day of the applicable Interest Period (but if no

 

17



--------------------------------------------------------------------------------

such offered rate exists, such rate will be the rate of interest per annum, as
reasonably determined by Agent which deposits of Dollars in immediately
available funds are offered at 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day in the applicable Interest Period by
major financial institutions reasonably satisfactory to Agent in the London
interbank market for such Interest Period for the applicable principal amount on
such date of determination). If LIBOR shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, mortgages, charges, assignments,
pledges, hypothecations, statutory trusts, deemed trusts, reservations,
exceptions, encroachments, easements, servitudes, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Property.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or financial condition of the Obligors, taken as a
whole, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) materially impairs the ability of the Obligors, taken as a
whole, to perform their obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise materially and adversely impairs
the ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon any Collateral.

Material Contract: any written agreement or arrangement to which any Obligor or
its respective Subsidiaries is party (other than the Loan Documents) (a) that is
deemed to be a material contract under

 

18



--------------------------------------------------------------------------------

any securities law applicable to such Person, including the Securities Act of
1933; or (b) for which breach, termination, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect.

Maturity Date: June 28, 2019.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust, deed of hypothec, or deed to secure debt in
which an Obligor grants a Lien on its Real Estate to Agent, for the benefit of
Secured Parties, as security for the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

Net Asset Disposition Proceeds: Net Proceeds from Asset Dispositions other than
Excluded Asset Dispositions.

Net Casualty/Condemnation Proceeds: Net Proceeds of insurance from Collateral
and awards arising from condemnation of any Collateral. For the avoidance of
doubt, proceeds from workers’ compensation and D&O insurance are not Net
Casualty/Condemnation Proceeds.

Net Disposition Proceeds: without duplication, Net Asset Disposition Proceeds
and Net Casualty/Condemnation Proceeds.

Net Proceeds: with respect to an Asset Disposition or any proceeds of insurance
of any Collateral or any awards arising from condemnation of any Collateral,
proceeds (including, when received, any deferred or escrowed payments) received
by any Obligor or its respective Subsidiaries in cash from such disposition, net
of (a) reasonable and customary costs and expenses actually incurred in
connection therewith, including legal fees and sales commissions; (b) amounts
applied to repayment of Debt secured by a Permitted Lien senior to Agent’s Liens
on Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.

New Lender: as defined in Section 5.12(e).

NOLV Percentage: with respect to Inventory, the net orderly liquidation value of
Inventory, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the applicable
Borrower’s Inventory performed by an appraiser and on terms satisfactory to
Agent.

Notice of Borrowing: a notice of borrowing in the form of Exhibit D attached
hereto.

Obligations: all (a) principal of and premium, if any, on the Term Loans,
(b) interest, expenses, fees, indemnification obligations, Term Loan Prepayment
Fee, Extraordinary Expenses and other amounts payable by Obligors under Loan
Documents, and (c) other Debts, obligations and liabilities of any kind owing by
Obligors pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

 

19



--------------------------------------------------------------------------------

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the US Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, memorandum and articles of association,
constitutional documents, certificate of change of name (if any), bylaws,
articles of organization, limited liability agreement, operating agreement,
members agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, voting trust
agreement, or similar agreement or instrument governing the formation or
operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Fee Letter, Lien Waiver, Related Real Estate Documents,
Borrowing Base Certificate, Subordination Agreements, the Intercreditor
Agreement, the Management Fee Subordination Agreement, Compliance Certificate,
Borrower Materials, intercreditor agreements, or other note, document,
instrument or agreement (other than this Agreement or a Security Document) now
or hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.

Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in, any Term Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 13.4(c)).

Parent: as defined in the preamble to this Agreement.

Participant: as defined in Section 14.2.1.

Participant Register: as defined in Section 14.2.3.

Participating Member State: any member state of the European Union that has the
Euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001), as amended.

Payment Item: each check, draft or other item of payment payable to any Obligor,
including those constituting proceeds of any Collateral.

 

20



--------------------------------------------------------------------------------

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five (5) plan
years.

Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pensions Act 2004 (UK).

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States,
and had positive EBITDA for the 12 month period most recently ended; (d) no Debt
or Liens are assumed or incurred, except as Subordinated Debt; (e) the total
consideration (including deferred payment obligations) is less than $30,000,000
and, when aggregated with the total consideration for all other Acquisitions
made during the preceding 12 months, is less than $50,000,000; (f) the Fixed
Charge Coverage Ratio, determined on a pro forma basis after giving effect to
the Acquisition (as if such Acquisition were consummated on the first day of the
period of measurement), is not less than 1.10:1.00; (f) the Agent shall have
received satisfactory evidence that the Borrowers are in compliance with each of
the financial covenants set forth in Section 10.3 on a pro forma basis after
giving effect to the Acquisition (as if such Acquisition were consummated on the
first day of the period of measurement) as determined for last day of month most
recently ended prior to such Acquisition (for the trailing twelve month period
then-ended), all based on calculations and assumptions acceptable to the Agent
and (h) Borrowers deliver to Agent, at least ten (10) Business Days prior to the
Acquisition, copies of all material agreements relating thereto and a
certificate, in form and substance reasonably satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are applied pursuant to Section 5.3.1, Section 5.3.2 (as
applicable) or otherwise are remitted to the Dominion Account, an Asset
Disposition that is (a) a sale of Inventory, cash or Cash Equivalents in the
Ordinary Course of Business; (b) a disposition of Equipment that, in the
aggregate during any 12 month period, has a fair market or book value (whichever
is more) of $2,000,000 or less; (c) a disposition of property that is obsolete,
unmerchantable or otherwise unsalable or other property not necessary for
operations in the Ordinary Course of Business; (d) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from an Obligor’s default; (e) dispositions resulting from any
casualty or other insured damage to, or any taking under any power of eminent
domain or by condemnation or similar proceeding of, any Property of any Obligor
or any Subsidiary; (f) any transactions permitted by Sections 10.2.2, 10.2.4,
10.2.5, 10.2.7 or 10.2.9; (g) [reserved]; (h) approved in writing by Agent and
Required Lenders, provided that no Obligor shall dispose of any property charged
by way of fixed charge pursuant to a UK Security Agreement without the express
written consent of the Agent; (i) a non-exclusive licensing agreement for
Intellectual Property, leases, or subleases, in each case in the Ordinary Course
of Business; provided that any Royalties or other amounts received in respect of
such licensing, lease or sublease arrangements are deposited in the Term Loan
Priority Collateral Account as provided under Section 8.2.4, or (j) any
assignment or transfer of an Account to a provider of credit insurance to the
extent such provider has advanced insurance proceeds to the applicable Obligor
with respect to such Account being transferred; (k) any other Asset Disposition,
so long as the applicable Obligor receives fair market value in consideration in
cash for such sale and the aggregate consideration payable in connection with
all such dispositions does not exceed $2,000,000 in any calendar year.

 

21



--------------------------------------------------------------------------------

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents or the ABL Revolver Loan Documents; or (g) in an aggregate amount of
$5,000,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Earnout Payment: the payment to Carmine J. Bonanno and Frederick J.
Romano on July 31, 2014 in the aggregate amount of $3,125,000.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of any Obligor or its
respective Subsidiaries that is unsecured or secured only by a Purchase Money
Lien and Debt under Capital Leases of any Obligor, as long as the aggregate
amount does not exceed $5,000,000 at any time.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 15.3.3.

Pro Rata: with respect to:

(a) any US Lender, a percentage (carried out to the ninth decimal place)
determined by dividing the amount of such US Lender’s US Term Loans by the
aggregate amount of all outstanding US Term Loans;

(b) any UK Lender, a percentage (carried out to the ninth decimal place)
determined by dividing the amount of such UK Lender’s UK Term Loans by the
aggregate amount of all outstanding UK Term Loans; and

(c) any Lender and its share of Term Loans, or its voting or other rights with
respect to or matters relating to the Term Loans as a whole, including indemnity
obligations and reimbursement obligations owing to Agent, a percentage (carried
out to the ninth decimal place) determined by dividing the sum of such Lender’s
US Term Loans and such Lenders’ UK Term Loans by the aggregate amount of all
outstanding Term Loans.

 

22



--------------------------------------------------------------------------------

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any material assets of the Obligor; (e) no Lien (other
than a Permitted Lien) is imposed on assets of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: US Protective Advances or UK Protective Advances, as the
context requires.

PSC: PSC Licensing Corp., a California corporation.

PTO: as defined in Section 8.11.1.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ten (10) days before or after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or other Applicable Law.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualifying Lender:

(a) a Lender (other than a Lender within clause (b) below) which is beneficially
entitled to interest payable to that Lender in respect of an advance and is:

(i) a Lender:

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance; or

(B) in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

23



--------------------------------------------------------------------------------

(B) a partnership, each member of which is:

(C) a company so resident in the United Kingdom; or

(D) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(E) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(F) a Treaty Lender; or

(b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b) or (d).

Regulation: as defined in Section 9.1.26.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days prior to the effective date of
the Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, by an insurer acceptable to Agent, which must be
fully paid on such effective date; (b) such assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Agent may
require with respect to other Persons having an interest in the Real Estate;
(c) a current, as-built survey of the Real Estate, containing a metes-and-bounds
property description and certified by a licensed surveyor acceptable to Agent;
(d) a life-of-loan flood hazard

 

24



--------------------------------------------------------------------------------

determination and, if the Real Estate is located in a special flood hazard area,
an acknowledged notice to borrower and flood insurance by an insurer acceptable
to Agent; (e) a current appraisal of the Real Estate, prepared by an appraiser
acceptable to Agent, and in form and substance reasonably satisfactory to
Required Lenders; (f) an environmental assessment, prepared by environmental
engineers acceptable to Agent, and such other reports, certificates, studies or
data as Agent may reasonably require, all in form and substance reasonably
satisfactory to Required Lenders; and (g) an Environmental Agreement and such
other documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the Real Estate.

Relevant Borrower: as defined in Section 5.12(a).

Report: as defined in Section 13.2.3.

Reporting Due Date: If (a) the ABL Availability is in an amount greater than 15%
of the Revolver Commitments, (b) the ABL US Availability is in an amount greater
than 15% of the US Revolver Commitments, and (c) the ABL UK Availability is in
an amount greater than 15% of the UK Revolver Commitments, the 15th day of each
month, otherwise, the third Business Day of each week.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: one or more Secured Parties holding more than 50% of the
aggregate outstanding principal amount of the Term Loans; provided, however,
that Term Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation.

Reserves: reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time; provided,
that such reserves shall not be duplicative of the Availability Reserves.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Agent; (c) loans
and advances permitted under Section 10.2.7; (d) Permitted Acquisitions;
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business and payable or dischargeable in accordance with
customary trade terms, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors and other credits
to suppliers in the Ordinary Course of Business; provided, however, that such
trade terms may include such concessionary trade terms as Parent or any such
Subsidiary deems reasonable under the circumstances; (f) so long as no Event of
Default exists immediately before and after giving effect thereto and the Agent
shall have received satisfactory evidence that the Borrowers is in compliance
with each of the financial covenants set forth in Section 10.3 on a pro forma
basis after giving effect to the such Investment (as if such Investment were
consummated on the first day of the period of measurement) as determined for
last day of month most recently ended prior to such Investment (for the trailing
twelve month period then-ended), all based on calculations and assumptions
acceptable to the Agent, the repurchase, redemption or other acquisition or
retirement of any Equity Interests of Parent held by any current or former
officer, director or employee of Parent or any of its Subsidiaries pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement in an aggregate amount not to exceed $1,000,000
in any calendar year or

 

25



--------------------------------------------------------------------------------

$3,000,000 in the aggregate after March 31, 2014; (g) Investments consisting of
any deferred portion of the sales price received in connection with any
Permitted Disposition; (h) without duplication, Investments to the extent
permitted as Indebtedness or Contingent Obligations hereunder; (i) the
endorsement of negotiable instruments held for collection in the ordinary course
of business; (j) Investments by UK Borrower in any other Obligor or by US
Borrower in any other Obligor which is not a Foreign Subsidiary; (k) any other
Investment (other than the type set forth above) to the extent that payment for
such investment is made with the proceeds of any equity investments in Parent by
Persons who are not Obligors, the cash proceeds of which are (i) contributed
directly or indirectly to any Obligor or any of its Subsidiaries and (ii) used
substantially contemporaneously by such Obligor or its Subsidiaries to make such
Investment; and (l) other Investments (other than the type set forth in clauses
(a) through (k) above) not to exceed $2,000,000 at any time.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by any Obligor or its respective Subsidiaries under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Secured Parties: US Secured Parties or UK Secured Parties, as the context
requires.

Security Documents: the Guaranties, Mortgages, UK Security Agreements, Deposit
Account Control Agreements, IP Security Agreements and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

Seasonal Availability Block: (i) for the period commencing on (and including)
February 15 of each calendar year and ending on (and including) March 16 of such
calendar year, $8,000,000 and (ii) at all other times, zero (0).

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Simultaneous Equity Cure: as defined in Section 12.6.5.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, or, with respect to UK Borrower or any other Obligor organized
under the laws of England and Wales, it is not or is not deemed, for the purpose
of and under the Insolvency Act 1986, to be unable to pay its debts as they fall
due; and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or

 

26



--------------------------------------------------------------------------------

otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.

Specified Closing Date Holders: the holders of Equity Interests of Parent set
forth on Schedule 1.1S and the heirs or such holders or any trusts or other
estate planning vehicles of such holders, or any trust, the beneficiary of
which, any charitable trust, the grantor of which, or any corporation, limited
liability company, partnership or other entity, the stockholders, members,
general or limited partners or owners of which include only such holder and any
of the foregoing individuals or entities.

Specified Financial Covenants: as defined in Section 12.6.1.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Sponsor: Stripes Group, LLC and any person controlled by, in control of or under
common control with Stripes Group, LLC and which is organized primarily for the
purpose of making debt and equity contribution.

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Sterling or £: the lawful currency of the UK.

Subject Party: as defined in Section 5.12(h)(ii).

Subordinated Debt: (i) Debt incurred by any Obligor or any of its respective
Subsidiaries that is expressly subordinate and junior in right of payment to
Full Payment of all Obligations pursuant to a Subordination Agreement and is
also on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent, and (ii) debt incurred pursuant
to the TBC Notes subject to the terms of a Subordination Agreement.

Subordination Agreement: a subordination agreement or subordination provisions,
in each case, executed by the holders of any Subordinated Debt in favor of the
Agent and the Secured Parties, which agreement is or which provisions are in
form and substance reasonably satisfactory to Agent.

Subsidiary: any entity at least 50% of whose Voting Equity Interests is owned by
a Borrower or combination of Borrowers (including indirect ownership through
other entities in which a Borrower directly or indirectly owns 50% of such
Voting Equity Interests).

Supplier: as defined in Section 5.12(h)(ii).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

 

27



--------------------------------------------------------------------------------

Synthetic Lease Obligation: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Tax Confirmation: a confirmation by a UK Lender that the person beneficially
entitled to interest payable to that UK Lender in respect of an advance is
either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

Tax Credit: a credit against, relief or remission for, or repayment of, any
Taxes.

Tax Deduction: a deduction or withholding from a payment under any Loan Document
for and on account of any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto.

Tax Payment: in relation to any UK Borrower, either the increase in a payment
made by that UK Borrower to a UK Lender under Section 5.12(b) or a payment under
Section 5.12(c).

TBC Notes: collectively, the (a) Amended and Restated Subordinated Promissory
Note, dated as of the Closing Date, issued by Parent in favor of SG VTB
Holdings, LLC in the original principal amount of $982,657.88, (b) Amended and
Restated Subordinated Promissory Note, dated as of the Closing Date, issued by
Parent in favor of Doornink Revocable Living Trust, in the original principal
amount of $2,548,832.43, (c) Amended and Restated Subordinated Promissory Note,
dated as of the Closing Date, issued by Parent in favor of SG VTB Holdings, LLC
in the original principal amount of $3,799,888.40, and (d) Amended and Restated
Subordinated Promissory Note, dated as of the Closing Date, issued by Parent in
favor of SG VTB Holdings, LLC in the original principal amount of $6,685,882.05.

Term Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent, by which Borrowers certify the US Borrowing Base and the
UK Borrowing Base.

 

28



--------------------------------------------------------------------------------

Term Commitment: the US Term Commitment or the UK Term Commitment, as the
context requires.

Term Commitments: the aggregate amount of the Term Commitment of all Lenders.

Term Exposure: the sum of the US Term Exposure or a UK Term Exposure.

Term Loan: a US Term Loan or a UK Term Loan, as the context requires. “Term
Loans” refers to the US Terms Loans and the UK Term Loans, collectively.

Term Loan Cure Net Proceeds: with respect to the receipt by any Obligor of any
Cure Net Proceeds on or after any Cure Notice Date, an amount equal to the
result of (x) the amount of such Cure Net Proceeds, multiplied by (y) a
percentage determined by dividing the aggregate amount of all outstanding Term
Loans on such Cure Notice Date by the aggregate amount of all outstanding ABL
Revolver Loans and all outstanding Term Loans on such Cure Notice Date.

Term Loan Deficiency Reserve: the “US Term Loan Deficiency Reserve” and the “UK
Term Loan Deficiency Reserve Loans” as defined in the ABL Revolver Loan
Agreement as in effect on the Closing Date.

Term Loan Prepayment Fee: the greater of (a) all interest on the portion of the
Term Loans prepaid or required to be prepaid that would otherwise have accrued
and been due within the first fifteen (15) months following the Closing Date
(calculated based on the per annum interest rate (including, for the avoidance
of doubt, Applicable Margin) applicable to the Term Loans on the date of such
repayment) less actual payments of interest paid by the Borrowers on account of
such portion of the Term Loans from the Closing Date through the date of such
prepayment or (b) (i) from the Closing Date through and including the first
anniversary of the Closing Date, 4.00% of the principal amount of the Term Loans
prepaid or required to be prepaid, (ii) following the first anniversary of the
Closing Date through and including the second anniversary of the Closing Date,
3.00% of the principal amount of the Term Loans prepaid or required to be
prepaid, (iii) following the second anniversary of the Closing Date through and
including the third anniversary of the Closing Date, 2.00% of the principal
amount of the Term Loans prepaid or required to be paid, and (iv) at all times
following the third anniversary of the Closing Date, 0.00%.

Term Loan Priority Collateral: has the meaning given to such term in the
Intercreditor Agreement.

Term Loan Priority Collateral Account: those certain depository accounts or
securities accounts of the Obligors subject to a Deposit Account Control
Agreement or securities account control agreement in favor of the Agent and the
ABL Revolver Agent in which the proceeds of Term Loan Priority Collateral are
maintained.

Transactions: the closing of the transaction contemplated by the Loan Documents
and funding of the Term Loans, the amendment of the ABL Revolver Loan Documents
in a manner acceptable to the Agent, and the payment of fees and expenses
relating thereto.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Treaty Lender: a Lender which:

(a) is treated or whose ultimate beneficial owners are treated, as a resident or
residents of a Treaty State for the purposes of the relevant Treaty; and

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected.

 

29



--------------------------------------------------------------------------------

For the purposes of paragraph (a) above, the term “ultimate beneficial owners”
includes direct and indirect holders of shares, partnership interests or
membership interests in the Lender, such holders having the right to retain, use
and enjoy the income received by the Lender; provided that such ultimate
beneficial owners are treated as the beneficial owners of such income for the
purpose of the relevant Treaty.

Treaty State: a jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

Turtle Beach: as defined in the preamble to this Agreement.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

UK: the United Kingdom of Great Britain and Northern Ireland.

UK Availability Reserve: has the meaning set forth in the ABL Revolver Loan
Agreement as in effect on the date hereof and without giving effect to any
amendments or modifications of such definition or any component definitions (or
any sub-component definitions) thereof which creates additional ABL UK
Availability; provided that the UK Availability Reserve shall be calculated
without giving effect to the UK Term Loan Deficiency Reserve.

UK Borrower: as defined in the preamble to this Agreement.

UK Borrowing Base: on any date of determination, an amount equal to the result
of (i) 95% of the Value of Eligible UK Accounts, plus (ii) the UK Inventory
Formula Amount, minus (iii) the UK Availability Reserve, minus (iv) Reserves in
respect of the UK Borrowing Base.

UK Borrowing Base Certificate: has the meaning set forth in the ABL Revolver
Loan Agreement as in effect on the date hereof.

UK Collateral: all Property of each UK Obligor described in any Security
Document that secures the UK Obligations or UK Guaranteed Obligations and all
other Property of each UK Obligor that now or hereafter secures (or is intended
to secure) any UK Obligations or any UK Guaranteed Obligations.

UK Commitment Percentage: as to any UK Lender at any time, the ratio, expressed
as a percentage, which such UK Lender’s UK Term Commitment bears to the
aggregate UK Term Commitments at such time.

UK Eligible Foreign Account: an Account of UK Borrower that is owed by an
Account Debtor that is organized or has its principal offices or assets in a
jurisdiction that has been a Participating Member State since before April 30,
2004 or otherwise approved by Agent.

UK Guaranteed Obligations: as defined in Section 11.2.

UK Guarantors: as defined in the preamble to this Agreement. On the Closing
Date, the UK Guarantors are Parent, Voyetra, and VTB.

 

30



--------------------------------------------------------------------------------

UK Guaranty: as defined in Section 11.2.1.

UK Inventory Formula Amount: the sum (without duplication) of (a) 95% of the
NOLV Percentage of the Value of Eligible UK Inventory of the UK Borrower, plus
(b) 95% of the NOLV Percentage of the Value of Eligible UK In-Transit Inventory
of the UK Borrower.

UK Lenders: Each Lender that holds a UK Term Loan.

UK LIBOR Loan: each set of UK Term Loans, or portion thereof, funded in Sterling
or Euro, and bearing interest calculated by reference to the LIBOR having a
common length and commencement of Interest Period.

UK Maximum Borrowing Availability: an amount equal to the lesser of (a) the sum
of (i) the aggregate UK Term Exposure, plus (ii) the result of the ABL UK
Revolver Commitments then in effect (or, if such commitments have been
terminated, the aggregate ABL UK Revolver Usage), minus the UK Availability
Reserve and (b) the UK Borrowing Base at such time.

UK Obligations: on any date, the portion of the Obligations outstanding that are
owing by any UK Obligor.

UK Obligors: UK Borrower, each UK Guarantor and each other Person that is liable
for payment of any UK Obligations or that has granted a Lien in favor of Agent
on its assets to secure any UK Obligations.

UK Protective Advances: as defined in Section 2.1.8(b).

UK Required Lenders: one or more UK Secured Parties holding more than 50% of the
aggregate outstanding UK Term Loans; provided, however, that Term Loans held by
a Defaulting Lender and its Affiliates shall be disregarded in making such
calculation.

UK Non-Bank Lender: (i) each UK Lender on the Closing Date and (ii) with respect
to a Lender that becomes a party hereto after the Closing Date, a Lender which
gives a Tax Confirmation in the Assignment and Acceptance which it executes on
becoming a party.

UK Secured Parties: Agent, UK Lenders and any other holder of UK Obligations.

UK Security Agreement: each debenture, deed of charge or other similar
agreement, instrument or document governed by the laws of England and Wales now
or hereafter securing (or given with the intent to secure) any Obligations.

UK Term Commitment: for any UK Lender, its obligation to make UK Term Loans up
to the maximum principal amount in Dollars equal to its UK Commitment Percentage
of the aggregate amount of all UK Term Commitments, which are shown on Schedule
1.1 as of the Closing Date, or as hereafter determined pursuant to each
Assignment and Acceptance to which it is a party.

UK Term Commitments: the aggregate amount of the UK Term Commitment of all UK
Lenders. The UK Term Commitments on the Closing Date are $1,000,000.

UK Term Exposure: with respect to any UK Lender, the outstanding principal
amount of such UK Lender’s UK Term Loans.

 

31



--------------------------------------------------------------------------------

UK Term Loan: a term loan made pursuant to Section 2.1.2 and each UK Protective
Advance.

UK Term Loan Deficiency Reserve: the “UK Term Loan Deficiency Reserve” as
defined in the ABL Revolver Loan Agreement as in effect on the Closing Date and
without giving effect to any amendments or modifications of such definition or
any component definitions (or any sub-component definitions) thereof which would
make more credit available to any of the Obligors.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

US: the United States of America.

US Availability Reserve: has the meaning set forth in the ABL Revolver Loan
Agreement as in effect on the date hereof and without giving effect to any
amendments or modifications of such definition or any component definitions (or
any sub-component definitions) thereof which creates additional ABL
Availability; provided that the US Availability Reserve shall be calculated
without giving effect to the US Term Loan Deficiency Reserve.

US Borrower or US Borrowers: as defined in the preamble to this Agreement.

US Borrower Agent: as defined in Section 4.4.

US Borrowing Base: on any date of determination, an amount equal to the result
of (i) 95% of the Value of Eligible US Accounts, plus (ii) the US Inventory
Formula Amount, plus (iii) 70% of the Appraised Value of Eligible Intellectual
Property, minus (iv) the US Availability Reserve, minus (v) Reserves in respect
of the US Borrowing Base, minus (vi) the Availability Block.

US Borrowing Base Certificate: has the meaning set forth in the ABL Revolver
Loan Agreement as in effect on the date hereof.

US Collateral: all Property described in Section 7.1 that secures the US
Obligations or US Guarantor’s Guarantor Obligations, all Property described in
any Security Documents as security for any US Obligations or US Guarantor’s
Guarantor Obligations, and all other Property that now or hereafter secures (or
is intended to secure) any US Obligations or US Guarantor’s Guarantor
Obligations.

US Commitment Percentage: as to any US Lender at any time, the ratio, expressed
as a percentage, which such US Lender’s US Term Commitment bears to the
aggregate US Term Commitments at such time.

US Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or the ABL Availability is less than 15% of the ABL Revolver
Commitments at any time or the ABL US Availability is less than 15% of the ABL
US Revolver Commitments at any time; and (b) continuing until, during each of
the preceding 30 consecutive days, no Event of Default has existed, the ABL
Availability has been greater than 15% of the Revolver Commitments, and the ABL
US Availability has been greater than 15% of the US Revolver Commitments.

US Guaranteed Obligations: as defined in Section 11.1.

US Guarantors: as defined in the preamble to this Agreement and any other
Guarantor that is organized under the laws of the United States.

US Guarantor Payment: as set forth in Section 5.11.3(b).

 

32



--------------------------------------------------------------------------------

US Inventory Formula Amount: the sum (without duplication) of (a) 95% of the
NOLV Percentage of the Value of Eligible US Inventory of the US Borrowers, plus
(b) 95% of the NOLV Percentage of the Value of Eligible US In-Transit Inventory
of the US Borrowers.

US LIBOR Loan: each set of US Term Loans bearing interest calculated by
reference to the LIBOR having a common length and commencement of Interest
Period.

US Lenders: Each Lender that hold a US Term Loan.

US Maximum Borrowing Availability: an amount equal to the lesser of (a) the sum
of (i) the aggregate US Term Exposure, plus (ii) the result of the ABL US
Revolver Commitments then in effect (or, if such commitments have been
terminated, the aggregate ABL Revolver Usage), minus the US Availability Reserve
and (b) the US Borrowing Base at such time.

US Obligations: on any date, the portion of the Obligations outstanding that are
owing by any US Obligor. For certainty, the US Obligations include the guarantee
by the US Obligors of the UK Obligations.

US Obligors: US Borrower, each US Guarantor and each other Person that is liable
for payment of any US Obligations or that has granted a Lien in favor of Agent
on its assets to secure any US Obligations.

US Person: “United States Person” as defined in Section 7701(a)(30) of the Code.

US Protective Advances: as defined in Section 2.1.8(a).

US Required Lenders: one or more US Secured Parties holding more than 50% of the
aggregate outstanding US Term Loans; provided, however, that Term Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation.

US Secured Parties: Agent, US Lenders, and any other holder of US Obligations.

US Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

US Term Commitment: for any US Lender, its obligation to make US Term Loans up
to the maximum principal amount equal to its US Commitment Percentage of the
aggregate amount of all US Term Commitments, which are shown on Schedule 1.1 as
of the Closing Date, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.

US Term Commitments: the aggregate amount of the US Term Commitment of all US
Lenders. The US Term Commitments on the Closing Date are $14,000,000.

US Term Exposure: with respect to any US Lender, the outstanding principal
amount of such US Lender’s US Term Loans.

US Term Loan: a term loan made pursuant to Section 2.1.1 and each US Protective
Advance.

US Term Loan Deficiency Reserve: the “US Term Loan Deficiency Reserve” as
defined in the ABL Revolver Loan Agreement as in effect on the Closing Date and
without giving effect to any amendments or modifications of such definition or
any component definitions (or any sub-component definitions) thereof which would
make more credit available to any of the Obligors.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

 

33



--------------------------------------------------------------------------------

VAT: as defined in Section 5.12(h)(i).

Voting Equity Interests: the Equity Interests of any Person which entitle the
holders thereof to vote for the election of the board of directors of such
Person.

Voyetra: as defined in the preamble to this Agreement.

VTB: as defined in the preamble to this Agreement.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
all relevant provisions of the Loan Documents are amended in a manner
satisfactory to Required Lenders to take into account the effects of the change.
Any change in GAAP occurring after the date hereof that would require operating
leases to be treated as capital leases shall be disregarded for the purposes of
determining Debt and any financial ratio or compliance requirement contained in
any Loan Document.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Certificated Securities,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Document of Title,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Intangible,” “Investment Property,” “Letter-of-Credit
Right,” “Proceeds,” “Security,” and “Supporting Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement includes any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules means, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day in the Applicable Time; or (g) discretion of Agent or any
Lender mean the sole and absolute discretion of such Person. All determinations
(including calculations of UK Borrowing Base, the US Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. UK Borrowing Base and
US Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent in its Permitted
Discretion (and not necessarily calculated in accordance with GAAP). Borrowers
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by Agent or any

 

34



--------------------------------------------------------------------------------

Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Reference to a Borrower’s “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5 Currency Equivalents.

1.5.1. Calculations. All references in the Loan Documents to Term Loans,
Obligations, UK Borrowing Base components, US Borrowing Base components and
other amounts shall be denominated in Dollars, unless expressly provided
otherwise. The Dollar equivalent of any amounts denominated or reported under a
Loan Document in a currency other than Dollars shall be determined by Agent on a
daily basis, based on the current Spot Rate. Borrowers shall report Value, other
UK Borrowing Base components and US Borrowing Base components to Agent in the
currency invoiced by Borrowers or shown in Borrowers’ financial records, and
unless expressly provided otherwise, shall deliver financial statements and
calculate financial covenants in Dollars. Notwithstanding anything herein to the
contrary, if any Obligation is funded and expressly denominated in a currency
other than Dollars, Borrowers shall repay such Obligation in such other
currency.

1.5.2. Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

 

SECTION 2. CREDIT FACILITIES

2.1 Term Commitment.

2.1.1. US Term Loans. Each US Lender agrees, severally (and not jointly) on a
Pro Rata basis up to its US Term Commitment, on the terms set forth herein, to
make US Term Loans in Dollars to US Borrowers on the Closing Date; provided,
however, that, on the Closing Date, after giving effect to the making of the US
Term Loans, (x) the Aggregate US Exposure shall not exceed US Maximum Borrowing
Availability and (y) the US Term Exposure of any US Lender shall not exceed such
US Lender’s Term Commitment. Amounts borrowed under this Section 2.1.1 and
repaid may not be reborrowed. The US Term Loan shall be funded and repaid in
Dollars.

2.1.2. UK Term Loans. Each UK Lender agrees, severally (and not jointly) on a
Pro Rata basis up to its UK Term Commitment, on the terms set forth herein, to
make UK Term Loans in Dollars to UK Borrower on the Closing Date; provided,
however, that, on the Closing Date, after giving effect to the making of the UK
Term Loans, (x) the Aggregate UK Exposure shall not exceed UK Maximum Borrowing
Availability and (y) the UK Term Exposure of any UK Lender shall not exceed such
UK Lender’s Term Commitment. Amounts borrowed under this Section 2.1.2 and
repaid may not be reborrowed. The UK Term Loan shall be funded and repaid in
Dollars.

 

35



--------------------------------------------------------------------------------

2.1.3. Notes. Term Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its Term
Loan(s).

2.1.4. Use of Proceeds. The proceeds of Term Loans shall be used by Borrowers
solely (a) to pay fees and transaction expenses associated with the closing of
this credit facility, (b) on the Closing Date, to repay the principal amount of
Subordinated Debt under the TBC Notes in an amount not to exceed $4,000,000, and
(c) for lawful corporate purposes of Borrowers, including working capital.
Borrowers shall not, directly or indirectly, use the proceeds of any Term Loan,
nor use, lend, contribute or otherwise make available any proceeds of any Term
Loan to any Subsidiary, joint venture partner or other Person, (y) to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of funding of the Term Loans, is the subject of Sanctions; or
(z) in any manner that will result in a violation of Sanctions by any Person
(including any Secured Party or other individual or entity participating in the
transaction.

2.1.5. Termination of Term Commitments. Upon each Lender’s making of such Term
Loan on the Closing Date, the Term Commitment of such Lender shall automatically
be terminated.

2.1.6. Term Loan Deficiency Reserve. The Borrowers hereby acknowledge and agree
that Agent requires that the ABL Revolver Agent impose the Term Loan Deficiency
Reserve at any time subject to and in accordance with the Intercreditor
Agreement.

2.1.7. Reserved.

2.1.8. Protective Advances.

(a) US Protective Advances. Agent shall be authorized, in its discretion to make
advances (“US Protective Advances”) (a) if Agent deems such advances are
necessary or desirable to preserve or protect US Collateral, or to enhance the
collectability or repayment of US Obligations; or (b) to pay any other amounts
chargeable to US Obligors under any Loan Documents, including interest, costs,
fees and expenses. Lenders shall participate on a Pro Rata basis in US
Protective Advances outstanding from time to time. The US Protective Advances
shall constitute “Term Loans” for all purposes under the Loan Documents, shall
constitute “Obligations” and shall be secured by the Collateral. The Required
Lenders may at any time revoke Agent’s authority to make further US Protective
Advances. Absent such revocation, Agent’s determination that funding of a US
Protective Advance is appropriate shall be conclusive.

(b) UK Protective Advances. Agent shall be authorized, in its discretion, to
make advances (“UK Protective Advances”) (a) if Agent deems such advances are
necessary or desirable to preserve or protect UK Collateral, or to enhance the
collectability or repayment of UK Obligations; or (b) to pay any other amounts
chargeable to UK Borrower under any Loan Documents, including interest, costs,
fees and expenses. Lenders shall participate on a Pro Rata basis in UK
Protective Advances outstanding from time to time. The UK Protective Advances
shall constitute “Term Loans” for all purposes under the Loan Documents, shall
constitute “Obligations” and shall be secured by the Collateral. The Required
Lenders may at any time revoke Agent’s authority to make further UK Protective
Advances under clause (a) by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a UK Protective Advance is appropriate
shall be conclusive.

 

36



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations (including the Term Loans) shall bear interest at LIBOR for
the applicable Interest Period, plus the Applicable Margin, which interest shall
accrue from the Closing Date until paid in full by the applicable Borrower. If a
Term Loan is repaid on the same day made, one day’s interest shall accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.

(c) Interest shall accrue from the date a Term Loan is advanced or Obligation is
incurred or payable, until paid in full by US Borrowers or UK Borrower, as
applicable. Interest accrued on the Term Loans shall be due and payable in
arrears, (i) on the first day of each month; (ii) on any date of prepayment,
with respect to the principal amount of Term Loans being prepaid; and (iii) on
the Maturity Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

3.1.2. Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent reasonably determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date or that any
requested Interest Period is not available on the basis provided herein, then
Agent shall immediately notify US Borrowers or UK Borrower, as applicable, of
such determination and thereafter interest shall be calculated in accordance
with the terms sets forth in the definition of LIBOR.

3.2 Fees.

3.2.1. Fees. Borrowers shall pay all fees set forth in the Fee Letter executed
in connection with this Agreement.

3.2.2. Prepayment Fee. In the event that the Borrowers prepay, or are required
to prepay, the Term Loans in whole or in part (whether such prepayment is
mandatory, voluntary or otherwise), including, without limitation, as a result
of acceleration of the Obligations after the occurrence of an Event of Default,
then, on the effective date of such prepayment, the Borrowers shall pay to
Agent, for the ratable benefit of the Lenders, an amount equal to the applicable
Term Loan Prepayment Fee with respect to such prepayment. All parties to this
Agreement agree and acknowledge that the Lenders will have suffered damages on
account of the prepayment of any portion of the Term Loans, including, without
limitation after the occurrence of any Event of Default, and result in loss to
the Lenders of the use of the money due and may impede the Lenders in meetings
its other financial obligations, and that, it is extremely difficult and
impractical to ascertain the amount of such damages, therefore the Term Loan
Prepayment Fee with respect to the amount of Term Loans so prepaid constitutes
reasonable and fair compensation and liquidated damages to compensate the
Lenders on account of such loss.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are

 

37



--------------------------------------------------------------------------------

compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to US Borrower Agent by Agent or the affected Lender, as
applicable. shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

3.4 Reimbursement Obligations. Obligors shall pay all Extraordinary Expenses
promptly upon request. Obligors shall also reimburse Agent for all reasonable
and documented legal, accounting, appraisal, consulting, and other reasonable
and documented fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b) and (c), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All reasonable and
documented legal, accounting and consulting fees shall be charged to Obligors by
Agent’s professionals at their full hourly rates, regardless of any alternative
fee arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals that otherwise might apply to this or any other transactions.
Obligors acknowledge that counsel may provide Agent with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Agent, including fees paid hereunder. All amounts payable by
Obligors under this Section shall be due on demand.

3.5 [Reserved].

3.6 Inability to Determine Rates. If the Agent determines that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (b) adequate
and reasonable means do not exist for determining LIBOR for the Interest Period,
or (c) LIBOR does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Agent will promptly so notify Borrowers and each Lender
and thereafter interest shall be calculated as determined by the Agent in its
Permitted Discretion.

3.7 Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR);

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) on any Term Loan, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(c) impose on any Lender or interbank market any other condition, cost or
expense (other than Taxes) affecting any Term Loan or Loan Document;

and the result thereof shall be to increase the cost to a Lender of maintaining
any Term Loan, or continuing any interest option for a Term Loan, or to reduce
the amount of any sum received or receivable by a Lender hereunder (whether of
principal, interest or any other amount) then, upon request

 

38



--------------------------------------------------------------------------------

of such Lender setting forth in reasonable detail the costs incurred or
reduction suffered, Borrowers will pay to it such additional amount(s) as will
compensate it for the additional costs incurred or reduction suffered.

3.7.2. Capital Requirements. If a Lender determines that a Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s Term
Commitments, Term Loans, or participations in Term Loans, to a level below that
which such Lender, or holding company could have achieved but for such Change in
Law (taking into consideration its policies with respect to capital adequacy),
then from time to time Borrowers will pay to such Lender, such additional
amounts as will compensate it or its holding company for the reduction suffered.

3.7.3. Interest Period Loan Reserves. If any US Lender or UK Lender, as
applicable, is required to maintain reserves with respect to liabilities or
assets consisting of or including deposits, US Borrowers or UK Borrowers, as
applicable, shall pay additional interest to such US Lender or UK Lender, as
applicable, on each Interest Period Loan equal to the costs of such reserves
allocated to the Term Loan by such US Lender or UK Lender, as applicable (as
determined by it in good faith, which determination shall be conclusive). The
additional interest shall be due and payable on each interest payment date for
the Term Loan; provided, however, that if such US Lender or UK Lender notifies
US Borrowers or UK Borrowers, as applicable (with a copy to Agent), of the
additional interest less than 10 days prior to the interest payment date, then
such interest shall be payable 10 days after such Borrowers’ receipt of the
notice.

3.7.4. Compensation. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrowers shall not be required to compensate a
Lender for any increased costs or reductions suffered more than nine months
(plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that the Lender notifies US Borrower Agent of the
applicable Change in Law and of such Lender’s intention to claim compensation
therefor.

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of US Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9 [Reserved].

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

39



--------------------------------------------------------------------------------

SECTION 4. LOAN ADMINISTRATION

4.1 [Intentionally Omitted.]

4.2 Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations. The failure of any Lender to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender. Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Obligor) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a Defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.

4.3 [Intentionally Omitted.]

4.4 Borrower Agent. Each Borrower hereby designates Voyetra (“US Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Term Loans, designation of
interest rates, delivery or receipt of communications, delivery of Borrower
Materials, payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent or any Lender. US
Borrower Agent hereby accepts such appointment. Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by US Borrower
Agent on behalf of any US Borrower. Agent and Lenders may give any notice or
communication with a US Borrower hereunder to US Borrower Agent on behalf of
such US Borrower. Each of Agent and US Lenders shall have the right, in its
discretion, to deal exclusively with US Borrower Agent for all purposes under
the Loan Documents. Each US Borrower agrees that any notice, election,
communication, delivery, representation, agreement, action or undertaking on its
behalf by US Borrower Agent shall be binding upon and enforceable against it.

4.5 One Obligation.

4.5.1. US Obligation. The US Term Loans and other US Obligations constitute one
general obligation of US Borrowers and are secured by Agent’s Lien on all US
Collateral; provided, however, that Agent and each US Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.

4.5.2. UK Obligation. The UK Term Loans and other UK Obligations constitute one
general obligation of UK Borrower and are secured by Agent’s Lien on all UK
Collateral; provided, however, that Agent and each UK Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, UK Borrower to the
extent of any UK Obligations jointly or severally owed by such Borrower.

4.6 Effect of Termination. On the Maturity Date or such earlier date on which
the maturity of the Obligations is accelerated (or deemed accelerated), the
Obligations shall be immediately due and payable. Until Full Payment of the
Obligations, all undertakings of Obligors contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and

 

40



--------------------------------------------------------------------------------

remedies under the Loan Documents. Notwithstanding Full Payment of the
Obligations, Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case satisfactory to
it, protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10,
12, 15.2, this Section, and each indemnity or waiver given by an Obligor or
Lender in any Loan Document, shall survive Full Payment of the Obligations.

 

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, in each case, without offset, counterclaim or defense of any kind, free
and clear of (and without deduction for) any Taxes, and in immediately available
funds, not later than 12:00 noon (Applicable Time Zone) on the due date. Any
payment after such time shall be deemed made on the next Business Day. US
Borrowers and UK Borrowers, as applicable agree that Agent shall have the
continuing, exclusive right to apply and reapply payments and proceeds of US
Collateral or UK Collateral, as applicable, against the US Obligations or UK
Obligations, as applicable, in such manner as Agent deems advisable. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees.

5.2 Repayment of Term Loans.

5.2.1. US Term Loans. Commencing on January 1, 2016, the US Borrowers shall
repay to the US Lenders the aggregate principal amount of all US Term Loans
outstanding on the first day of each calendar month in equal monthly amounts of
$187,500.00; provided, however, that the final principal repayment installment
of the US Term Loans shall be repaid on the Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all US Term Loans
outstanding on such date.

5.2.2. UK Term Loans. The UK Borrower shall repay to the UK Lenders the
aggregate principal amount of all UK Term Loans on Maturity Date.

5.3 Mandatory Prepayments.

5.3.1. US Net Asset Disposition Proceeds. If any US Obligor receives any Net
Disposition Proceeds (other than Excluded Net Proceeds), the US Obligors shall,
subject to the Intercreditor Agreement, apply 100% of such amount to prepay,
first, the US Term Loans and then, the UK Term Loans; provided that

(a) Net Disposition Proceeds in respect of ABL Priority Collateral may be
applied as required under the ABL Revolver Loan Agreement to the extent that
such proceeds are actually applied to repay the ABL Revolver Loans thereunder;
and

(b) the US Obligor that received the Net Disposition Proceeds shall have the
option to apply such Net Disposition Proceeds to purchase or construct Property
useful in the business of such US Obligor or to repair or replace asset from
which such Net Disposition Proceeds were derived so long as:

(i) the applicable US Obligor shall have given Agent written notice of such US
Obligor’s intention within fifteen (15) days of receipt of such Net Disposition
Proceeds;

 

41



--------------------------------------------------------------------------------

(ii) such Net Disposition Proceeds are held in a deposit account subject to a
Deposit Account Control Agreement;

(iii) the repaired or replaced Property is free of Liens, other than Liens in
favor of Agent and the ABL Agent (subject to the Intercreditor Agreement) and
Permitted Liens;

(iv) such US Obligor shall complete such replacement, repair, purchase or
construction within 180 days after the initial receipt of such Net Disposition
Proceeds; and

(v) the amount of Net Disposition Proceeds used to purchase or construct such
Property pursuant to this Section 5.3.1(b) does not exceed $1,000,000 in the
aggregate in any given Fiscal Year.

5.3.2. UK Net Disposition Proceeds. If any UK Obligor receives any Net
Disposition Proceeds (other than Excluded Net Proceeds), the UK Obligors shall,
subject to the Intercreditor Agreement, apply 100% of such amount to prepay the
UK Term Loans; provided that:

(a) Net Disposition Proceeds in respect of ABL Priority Collateral may be
applied as required under the ABL Revolver Loan Agreement to the extent that
such proceeds are actually applied to repay the ABL Revolver Loans thereunder;
and

(b) the UK Obligor that received the Net Disposition Proceeds shall have the
option to apply such Net Disposition Proceeds to purchase or construct or useful
in the business of such UK Obligor or to repair or replace assets from which
such Net Disposition Proceeds were derived so long as:

(i) the applicable UK Obligor shall have given Agent written notice of such US
Obligor’s intention within fifteen (15) days of receipt of such Net Disposition
Proceeds;

(ii) such Net Disposition Proceeds are held in a deposit account subject to a
Deposit Account Control Agreement;

(iii) the repaired or replaced Property is free of Liens, other than Liens in
favor of Agent and the ABL Agent (subject to the Intercreditor Agreement) and
Permitted Liens;

(iv) such UK Obligor shall complete such replacement, repair, purchase or
construction within 180 days after the initial receipt of such Net Disposition
Proceeds; and

(v) the amount of Net Disposition Proceeds used to purchase or construct such
Property pursuant to this Section 5.3.2(b) does not exceed $200,000 in any given
Fiscal Year.

5.3.3. US Borrowing Base. If at any time, the Aggregate US Exposure exceeds US
Maximum Borrowing Availability then in effect, then (a) until the Discharge of
Applicable ABL Priority Obligations, the US Borrowers shall immediately prepay
first, the ABL US Revolver Loans and, then, the US Term Loans and
(b) thereafter, the US Borrowers shall immediately prepay the US Term Loans, in

 

42



--------------------------------------------------------------------------------

each case in an amount to eliminate such excess. Each prepayment of US Term
Loans under this Section 5.3.3 shall be applied to the principal repayment
installments of the US Term Loan in inverse order of maturity, including,
without limitation, the final principal repayment installment on the Maturity
Date.

5.3.4. UK Borrowing Base. If at any time, the Aggregate UK Exposure exceeds UK
Maximum Borrowing Availability then in effect, then (a) until the Discharge of
Applicable ABL Priority Obligations, the UK Borrower shall immediately prepay
first, the ABL UK Revolver Loans and then, the UK Term Loans, and
(b) thereafter, the UK Borrower shall immediately prepay the UK Term Loans, in
each case in an amount to eliminate such excess. Each prepayment of UK Term
Loans under this Section 5.3.4 shall be applied to the principal repayment
installments of the UK Term Loan in inverse order of maturity, including,
without limitation, the final principal repayment installment on the Maturity
Date.

5.3.5. Cure Net Proceeds. If any Cure Net Proceeds are received by the Obligors
under Section 12.6 or any “Cure Net Proceeds” (as defined in the ABL Revolver
Loan Agreement as in effect on the date hereof) are received by the Obligors
under Section 12.6 of the ABL Revolver Loan Agreement (as in effect on the date
hereof), Borrowers shall apply 100% of the Term Loan Cure Net Proceeds or the
“Term Loan Cure Net Proceeds” (as defined in the ABL Revolver Loan Agreement as
in effect on the date hereof), as applicable, to prepay the US Term Loans. Each
prepayment of US Term Loans under this Section 5.3.5 shall be applied to the
principal repayment installments of the US Term Loan in inverse order of
maturity, including, without limitation, the final principal repayment
installment on the Maturity Date.

5.3.6. Interest and Term Loan Prepayment Fee. For certainty, each prepayment of
the Term Loans under this Section 5.3 shall be accompanied by accrued interest
and the Term Loan Prepayment Fee with respect to the principal amount of Term
Loans being prepaid.

5.4 Payment of Other Obligations. Obligations other than Term Loans, including
Extraordinary Expenses, shall be paid by the applicable Obligor as provided in
the Loan Documents or, if no payment date is specified, on demand.

5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of an Obligor is made to Agent or
any Lender, or if Agent or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or a Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then the Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment or setoff had not
occurred.

5.6 Application and Allocation of Payments.

5.6.1. Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its discretion.

5.6.2. Post-Default Allocation for US Obligations. Notwithstanding anything in
any Loan Document to the contrary, during an Event of Default, monies to be
applied to the US Obligations, whether arising from payments by US Obligors,
realization on US Collateral, setoff or otherwise, shall be allocated as
follows:

(a) FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) SECOND, to all amounts owing to Agent on US Protective Advances and US Term
Loans and participations in the foregoing that a Defaulting Lender has failed to
settle or fund;

 

43



--------------------------------------------------------------------------------

(c) THIRD, to all US Obligations constituting fees, indemnification, costs or
expenses owing to US Lenders;

(d) FOURTH, to all US Obligations constituting interest on the US Term Loans;

(e) FIFTH, to all US Obligations constituting principal on the US Term Loans;
and

(f) LAST, to all remaining US Obligations, including Obligations of US
Guarantors.

Amounts shall be applied to payment of each category of US Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding US Obligations in the category. The allocations
set forth in this Section are solely to determine the rights and priorities
among US Secured Parties, and may be changed by agreement of the affected US
Secured Parties, without the consent of any US Obligor. This Section is not for
the benefit of or enforceable by any US Obligor, and each US Borrower
irrevocably waives the right to direct the application of any payments or US
Collateral proceeds subject to this Section.

5.6.3. Post-Default Allocation for UK Obligations. Notwithstanding anything in
any Loan Document to the contrary, during an Event of Default, monies to be
applied to the UK Obligations, whether arising from payments by UK Obligors,
realization on UK Collateral, setoff or otherwise, shall be allocated as
follows:

(a) FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) SECOND, to all amounts owing to Agent on UK Protective Advances, and UK Term
Loans and participations in the foregoing that a Defaulting Lender has failed to
settle or fund;

(c) THIRD, to all UK Obligations constituting fees, indemnification, costs or
expenses owing to UK Lenders;

(d) FOURTH, to all UK Obligations constituting interest on the UK Term Loans;

(e) FIFTH, to all UK Obligations constituting principal on the UK Term Loans;
and

(f) LAST, to all remaining UK Obligations.

(g) Amounts shall be applied to payment of each category of UK Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding UK Obligations in the category. The allocations
set forth in this Section are solely to determine the rights and priorities
among UK Secured Parties, and may be changed by agreement of the affected UK
Secured

 

44



--------------------------------------------------------------------------------

Parties, without the consent of any UK Obligor. This Section is not for the
benefit of or enforceable by any UK Obligor, and each UK Borrower irrevocably
waives the right to direct the application of any payments or UK Collateral
proceeds subject to this Section.

5.6.4. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.7 Reserved.

5.8 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9 Taxes. For purposes of this Section 5.9, the term “Applicable Law” includes
FATCA.

5.9.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) Any and all payments by any Obligor or on account of any Obligation under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If Applicable Law (as determined by Agent
in its good faith discretion) requires the deduction or withholding of any Tax
from any such payment by Agent or an Obligor, then Agent or such Obligor shall
be entitled to make such deduction or withholding based on information and
documentation provided pursuant to Section 5.10.

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.9.2. Payment of Other Taxes. Each Obligor shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at Agent’s option,
timely reimburse Agent for payment of, any Other Taxes.

 

45



--------------------------------------------------------------------------------

5.9.3. Tax Indemnification.

(a) Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Obligor shall indemnify and hold harmless Agent against any
amount that a Lender fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section. Each Obligor shall make payment within 10
days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Obligors
by a Lender (with a copy to Agent), or by Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error.

(b) Each Lender shall indemnify and hold harmless, on a several basis, (i) Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent Obligors have not already paid or reimbursed Agent therefor and without
limiting Obligors’ obligation to do so), (ii) Agent and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by Agent or an Obligor in connection with any Obligations, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender shall make payment within 10 days
after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error.

5.9.4. Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to US Borrower Agent or UK
Borrower, as applicable, or US Borrower Agent or UK Borrower, as applicable,
shall deliver to Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Agent, US Borrower Agent or UK Borrower, as
applicable.

5.9.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender, nor have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of a Lender. If a Recipient
determines in its discretion that it has received a refund of any Taxes as to
which it has been indemnified by Borrowers or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrowers agree, upon request by the Recipient, to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient if the Recipient is required to repay
such refund to the Governmental Authority, but only to the extent that such
amount would constitute an Indemnified Tax payable to such Recipient pursuant to
Section 5.9.3. Notwithstanding anything herein to the contrary, no Recipient
shall be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.

5.9.6. Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, and the repayment, satisfaction, discharge or Full
Payment of any Obligations.

 

46



--------------------------------------------------------------------------------

5.10 Lender Tax Information.

5.10.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrowers and Agent, at the time or times reasonably
requested by the Borrowers or Agent, such properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrowers or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrowers or Agent to enable them to determine whether such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.10.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.

5.10.2. Documentation. Without limiting the foregoing, if any Borrower is a US
Person,

(a) Any Lender that is a US Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from US federal
backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of US federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN establishing an
exemption from or reduction of US federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“US Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or

 

47



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a US Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a US Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in US
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and’

(d) if payment made to a Lender under any Loan Document would be subject to US
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to
Borrowers and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Agent as may be necessary for
them to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the date hereof.

5.10.3. Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.11 Nature and Extent of Each US Borrower’s Liability.

5.11.1. Joint and Several Liability. Each US Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and US Lenders the prompt payment and performance of, all US Obligations. Each
US Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the US Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any US Obligations or Loan Document, or any other document,
instrument or agreement to which any US Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Agent or any Lender with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any US Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any US Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or

 

48



--------------------------------------------------------------------------------

any Lender against any US Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the US Obligations.

5.11.2. Waivers.

(a) Each US Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or US Lenders to marshal assets or to proceed against any US Obligor, other
Person or security for the payment or performance of any US Obligations before,
or as a condition to, proceeding against such US Borrower. Each US Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of US Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of US Obligations as long as
it is a US Borrower. It is agreed among each US Borrower, Agent and US Lenders
that the provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
US Lenders would decline to make US Term Loans. Each US Borrower acknowledges
that its guaranty pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(b) Agent and US Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon US Collateral or
any Real Estate by judicial foreclosure or nonjudicial sale or enforcement, to
the extent permitted under Applicable Law, without affecting any rights and
remedies under this Section 5.11. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any US Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any US Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each US Borrower consents to
such action and, to the extent permitted under Applicable Law, waives any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any US Borrower might otherwise have had. To the extent
permitted under Applicable Law, any election of remedies that results in denial
or impairment of the right of Agent or any US Lender to seek a deficiency
judgment against any US Borrower shall not impair any other US Borrower’s
obligation to pay the full amount of the US Obligations. To the extent permitted
under Applicable Law, each US Borrower waives all rights and defenses arising
out of an election of remedies, such as nonjudicial foreclosure with respect to
any security for US Obligations, even though that election of remedies destroys
such US Borrower’s rights of subrogation against any other Person. To the extent
permitted under Applicable Law, Agent may bid US Obligations, in whole or part,
at any foreclosure, trustee or other sale, including any private sale, and the
amount of such bid need not be paid by Agent but shall be credited against the
US Obligations. To the extent permitted under Applicable Law, the amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the US Collateral, and the difference between such bid amount and the remaining
balance of the US Obligations shall be conclusively deemed to be the amount of
the US Obligations guaranteed under this Section 5.11, notwithstanding that any
present or future law or court decision may have the effect of reducing the
amount of any deficiency claim to which Agent or any US Lender might otherwise
be entitled but for such bidding at any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each US Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such US Borrower is primarily liable, as described in clause
(d) below, and (ii) such US Borrower’s Allocable Amount.

 

49



--------------------------------------------------------------------------------

(b) If any US Borrower makes a payment under this Section 5.11 of any US
Obligations (other than amounts for which such US Borrower is primarily liable)
(a “US Guarantor Payment”) that, taking into account all other US Guarantor
Payments previously or concurrently made by any other US Borrower, exceeds the
amount that such US Borrower would otherwise have paid if each US Borrower had
paid the aggregate US Obligations satisfied by such US Guarantor Payments in the
same proportion that such US Borrower’s Allocable Amount bore to the total
Allocable Amounts of all US Borrowers, then such US Borrower shall be entitled
to receive contribution and indemnification payments from, and to be reimbursed
by, each other US Borrower for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such US Guarantor
Payment. The “Allocable Amount” for any US Borrower shall be the maximum amount
that could then be recovered from such US Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

(c) Sections 5.11.3(a) and 5.11.3(b) shall not limit the liability of any
Borrower to pay or guarantee Term Loans made directly or indirectly to it
(including Term Loans advanced hereunder to any other Person and then re-loaned
or otherwise transferred to, or for the benefit of, such Borrower), and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11.4. Joint Enterprise. Each US Borrower has requested that Agent and US
Lenders make this credit facility available to US Borrowers on a combined basis,
in order to finance US Borrowers’ business most efficiently and economically. US
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each US Borrower is dependent upon the successful performance of
the integrated group. US Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each US Borrower and ease
administration of the facility, all to their mutual advantage. US Borrowers
acknowledge that Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to US Borrowers and at US Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

 

50



--------------------------------------------------------------------------------

5.12 United Kingdom Tax Matters.

(a) The provisions of this Section 5.12 shall only apply in respect of any UK
Borrower or any other Borrower to the extent only that it makes a payment of
interest that is treated as having a UK source for UK tax purposes (a “Relevant
Borrower”), and in respect of any such UK Borrower the provisions of
Sections 5.9, 5.10 and 5.11 shall not apply.

(b) Tax gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender it shall notify the Relevant
Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(v) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vi) A Treaty Lender and each Relevant Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction; provided that (1) a failure to co-operate
shall not relieve the Relevant Borrower of its obligation to pay any additional
amount in accordance with clause (b)(iii) above and (2) the Agent or Treaty
Lender shall have no liability to the Relevant Borrower for failure or delay to
do so in good faith.

(vii) Nothing in clause (b)(vi) above shall require a Treaty Lender to:

(1) register under the HMRC DT Treaty Passport scheme;

(2) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(3) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause (b)(x) or clause (f)(i) and the Relevant Borrower making
that payment has not complied with its obligations under clause (b)(xi) or
clause (f)(ii).

 

51



--------------------------------------------------------------------------------

(viii) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Borrower by
entering into this Agreement.

(ix) A UK Non-Bank Lender shall promptly notify the Relevant Borrower and Agent
if there is any change in the position from that set out in the Tax
Confirmation.

(x) A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Agent and without liability to any
Relevant Borrower) by notifying the UK Borrower of its scheme reference number
and its jurisdiction of tax residence.

(xi) Where a Lender notifies the UK Borrower as described in clause (b)(xi)
above each Relevant Borrower shall file a duly completed form DTTP2 in respect
of such Lender with HM Revenue & Customs within 30 days of the date of this
Agreement and shall promptly provide the Lender with a copy of that filing.

(xii) If clause (b)(xi) above applies but:

(1) that UK Borrower’s form DTTP2 has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing,

and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorisation to
make that payment without a Tax Deduction; provided that (x) failure to
co-operate shall not relieve the UK Borrower of its obligation to pay any
additional amount in accordance with clause (b)(iii) above and (y) Agent or
Treaty Lender shall have no liability to the UK Borrower for failure to do so in
good faith.

(xiii) If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (b)(x) or clause (f)(i) (HMRC DT Treaty Passport scheme confirmation), no
Relevant Borrower shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s advance or its participation in any advance.

(c) Tax indemnity.

(i) The UK Borrower shall (within three Business Days of demand by the Agent)
pay to a Lender an amount equal to the loss, liability or cost which that Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (c)(i) above shall not apply:

(1) with respect to any Taxes assessed on a Lender

 

52



--------------------------------------------------------------------------------

a. under the law of the jurisdiction in which such Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which such Lender is treated
as resident for tax purposes; or

b. under the law of the jurisdiction in which such Lender’s Facility Office is
located in respect of amounts received or receivable in such jurisdiction, if
such Taxes are imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender; or

(2) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 5.12(b)(iii).

(iii) A Lender making, or intending to make a claim under Section 5.12 (c)(i)
shall promptly notify Agent of the event which will give, or has given, rise to
the claim, following which Agent shall notify the UK Borrower.

(iv) A Lender shall, on receiving a payment from the UK Borrower under this
clause (c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) such Lender has obtained, utilized and retained that Tax Credit, such
Lender shall pay an amount to the Relevant Borrower which such Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance Agreement which it executes on becoming a party, and
for the benefit of Agent and without liability to any Relevant Borrower, which
of the following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

(f) HMRC DT Treaty Passport Scheme Confirmation.

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Relevant Borrower) in the Assignment and Acceptance
which it executes by including its scheme reference number and its jurisdiction
of tax residence in that Assignment and Acceptance.

(ii) Where an Assignment and Acceptance includes the indication described in
clause (f)(i) above in the relevant Assignment and Acceptance each Relevant
Borrower

 

53



--------------------------------------------------------------------------------

which is a Party as a Borrower as at the date that the relevant Assignment and
Acceptance Agreement is executed (the “Transfer Date”) shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date and shall promptly provide the Lender with a copy
of that filing.

(iii) If clause (f)(ii) above applies but:

(1) that UK Borrower’s form DTTP2 has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing,

(3) and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorisation to
make that payment without a Tax Deduction; provided that (A) failure to
co-operate shall not relieve the UK Borrower of its obligation to pay any
additional amount in accordance with clause 5.12(b)(iii) and (B) Agent or Treaty
Lender shall no liability to the UK Borrower for failure or delay to do so in
good faith.

(g) Stamp Taxes. The Relevant Borrower shall pay and, within three Business Days
of demand, indemnify each Lender against any cost, loss or liability that Lender
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document.

(h) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Subject Party an amount equal
to any credit or repayment obtained by the Recipient from the relevant tax
authority which the Recipient reasonably determines is in respect of such VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

 

54



--------------------------------------------------------------------------------

(iv) Any reference in this Section 5.12(h) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

(v) Except as otherwise expressly provided in Section 5.12(h), a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.12(h) means a determination made in the absolute discretion of the
person making the determination.

 

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Term Loans. Each Lender shall not be required to
fund any requested Term Loan or otherwise extend credit to any Borrower
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied, subject to Section 6.2 below:

(a) Each Loan Document (including, without limitation, the Intercreditor
Agreement and the Subordination Agreements) shall have been duly executed and
delivered to Agent by each of the signatories thereto, shall be in form and
substance satisfactory to Agent, and each Obligor shall be in compliance with
all terms thereof. In addition to the foregoing, the Agent shall have received a
duly executed original debenture executed by the signatories thereto in form and
substance satisfactory to the Agent. The Agent shall have received the amendment
to the ABL Revolver Loan Agreement in form and substance satisfactory to the
Agent, together with any other documents, instruments and agreements to be
entered into in connection with such amendment.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received (a) a duly executed pledge, charge
or mortgage over the outstanding Equity Interests (other than the Excluded
Equity Interests) of UK Borrower, (b) original share certificates representing
the certificated Equity Interests being pledged, (c) undated share transfer
forms for such certificates, executed in blank, and (d) if necessary, evidence
that an agent reasonably satisfactory to Agent has been appointed to accept
service of process in the applicable jurisdiction.

(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox other than those related to UK Borrower, in
form and substance, and with financial institutions, satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Parent (i) certifying that, after
giving effect to the Term Loans and transactions hereunder, (A) the Obligors and
their Subsidiaries, on a consolidated basis, are Solvent; (B) no Default or
Event of Default exists; (C) the representations and warranties set forth in
this Agreement and the other Loan Documents are true and correct; and (D) each
Obligor has complied with all agreements and conditions to be satisfied by it
under the Loan Documents to which such Obligor is a party; (ii) certifying that,
either (A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by each Obligor of the Transactions, the
execution, delivery and performance by each Obligor and/or the validity against
each Obligor of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consent, licenses or approvals are so required; (iii) certifying and
attaching true, correct and complete copies of the ABL Revolver Loan Documents
and the TBC Notes and (iv) certifying that the conditions set forth in this
Section 6.1 are satisfied.

 

55



--------------------------------------------------------------------------------

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor (or a director in the case of a UK Borrower), certifying (i) that
attached copies of such Obligor’s Organic Documents are true and complete, and
in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions (of, in the case of a UK Borrower, its board of
directors and all the holders of its Equity Interests) authorizing execution and
delivery of the Loan Documents to which it is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the applicable Loan Documents. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.

(g) Agent shall have received a written opinion in form and substance reasonably
satisfactory to Agent from (i) Dechert LLP, principal legal counsel to the
Obligors, (ii) Snell & Wilmer, Nevada counsel to the Obligors, and (iii) Morgan,
Lewis & Bockius LLP, legal counsel to the Agent and Lenders as to English law.

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization (where applicable). Agent shall have
received good standing certificates for each Obligor other than UK Borrower,
issued by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization and each jurisdiction where such Obligor’s conduct
of business or ownership of Property necessitates qualification.

(i) Agent shall have received copies of policies or certificates of insurance
and endorsements for the insurance policies carried by Obligors, all in
compliance with the Loan Documents.

(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including, without limitation, (i) background checks on Obligors
and senior management thereof, the results of which shall be satisfactory to
Agent, (ii) Agent shall have the opportunity to meet with each Obligor’s senior
management, advisors and appraisers to discuss such Obligor’s business, its
projections, commercial finance exams results or other collateral audits and
appraisal issues, and such other matters that may arise in connection with
Agent’s due diligence, (iii) Agent shall have the opportunity to participate in
expert calls as determined by the Agent, (iv) the Agent shall have received an
Intellectual Property appraisal converted to an NOLV methodology in form and
substance satisfactory to the Agent, (v) the Agent shall be satisfied with a
recent commercial finance exam and systems review, (vi) the Agent shall have
received and been satisfied with a limited scope quality of earnings exam and
systems review, (vi) the Agent shall have received and been satisfied with a
limited scope of earnings report and (vii) receipt by Agent of a recent
take-down commercial field examination and collateral appraisal, with results
satisfactory to Agent. No material adverse change in the financial condition of
any Obligor or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2014.

(k) Agent shall have received evidence, in form and substance satisfactory to
Agent, of the receipt, on or prior to the Closing Date, by Parent of the
proceeds of Subordinated Debt under the TBC Note in aggregate principal amount
not less than $13,800,000.

(l) Agent shall have received all such financial statements (including
historical and interim financial statements) and projections reasonably
requested by Agent (including, without limitation, such pro forma financial
statements as may be reasonably requested, giving pro forma effect to the
Transactions on the Closing Date) and the capital structure of Parent and its
Subsidiaries that is satisfactory to Agent and the Lenders.

 

56



--------------------------------------------------------------------------------

(m) (i) Since December 31, 2014, there shall not have occurred any Material
Adverse Effect, (ii) there shall be no actions, suits, investigations,
proceedings, claims or disputes pending or threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Obligor or any of its Subsidiaries, or against any
of their properties or revenues that (A) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(B) involve any of the Loan Documents, and (iii) Agent shall have received a
certificate of a knowledgeable Senior Office of Parent certifying as to the
matters set forth in this Section 6.1(m).

(n) Agent shall have received all documentation and other information about the
Obligors required under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

(o) (i) No Default or Event of Default shall have occurred and be continuing or
shall result after giving effect to the making of the Term Loans and (ii) the
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct.

(p) If necessary, Agent shall have received a power of attorney authorizing
attorneys to execute any Loan Documents on behalf of each UK Borrower.

(q) (i) US Borrowers shall have paid all fees and expenses to be paid to Agent
and US Lenders on the Closing Date; and (ii) UK Borrower shall have paid all
fees and expenses to be paid to Agent and UK Lenders on the Closing Date.

(r) The Term Agent shall have received a certificate of duly authorized officer
of the Borrower certifying that no breach or default (or event or condition,
which after notice or lapse of time, or both, would constitute a breach or
default) has occurred and is continuing under any Material Contract and that no
“Default” or “Event of Default” shall exist under the ABL Revolver Loan
Documents.

(s) Agent shall have received the Term Borrowing Base Certificate, the ABL US
Borrowing Base Certificate and the ABL UK Borrowing Base Certificate, each
prepared as of a date acceptable to the Agent. Upon giving effect to the funding
of the Term Loans, the making of the payments to be applied to the Subordinated
Debt as provided in Section 2.1.4 and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables paid in
accordance with typical industry norms and standards, and leases, payments due
under other Debt and taxes shall be paid current (excluding any good faith
disputes), ABL Availability shall be at least $5,000,000.

(t) Agent shall have received evidence reasonably satisfactory to it (including
calculations) demonstrating that EBITDA for the twelve month period ending on
May 31, 2015, was not less than $(8,000,000) on a consolidated basis, and
Headset Division EBITDA for the twelve month period ending on May 31, 2015, was
not less than $4,000,000.

(u) No material change in governmental regulations or policies adversely
affecting the Term Agent, the Term Lenders or any Obligor shall have occurred
prior to the Closing Date;

(v) Agent shall have received a duly executed Notice of Borrowing from each of
the US Borrower Agent and the UK Borrower; and

(w) Agent shall have received such other assurances, certificates, documents,
consents or opinions as Agent or any Lender may reasonably require.

 

57



--------------------------------------------------------------------------------

Without limiting the generality of Section 13.1.4, for purposes of determining
compliance with the conditions specified in this Section 6.1, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

6.2 Post-Closing Date Conditions. Each Obligor agrees to comply with each of the
covenants contained in Schedule 6.2 on or before the time periods prescribed
therein.

 

SECTION 7. COLLATERAL

7.1 Grant of Security Interest in US Collateral. To secure the prompt payment
and performance of all US Obligations, each US Obligor hereby grants to Agent,
for the benefit of US Secured Parties, a continuing security interest in and
Lien upon all Property of such US Obligor, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property (except any “intent
to use” trademark or service mark applications for which a statement of use or
amendment to allege use has not been filed and accepted by the United States
Patent and Trademark Office (but only until such statement of use or amendment
to allege use is filed and accepted by the United States Patent and Trademark
Office));

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a US Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any US Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

58



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no security interest is granted in or Lien
granted upon any Excluded Assets.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
its applicable Obligations, each Obligor hereby grants to Agent a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such Obligor, including sums in any blocked, lockbox, sweep or collection
account. Each Deposit Account shall be subject to a Deposit Account Control
Agreement. Each Obligor hereby authorizes and directs each bank or other
depository to deliver to the account designated in such Deposit Account Control
Agreement, upon request, all balances in any Deposit Account maintained for such
Obligor, without inquiry into the authority or right of Agent to make such
request.

7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Obligors, as long as no Event of Default exists), but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its Obligations, each Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral held from time to time
and all proceeds thereof, whether held in a Cash Collateral Account or
otherwise. Agent may apply Cash Collateral to the payment of such Obligations as
they become due, in such order as Agent may elect. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent
and the ABL Revolver Agent (and subject to the terms of the Intercreditor
Agreement), and no Obligor or other Person shall have any right to any Cash
Collateral, until Full Payment of the Obligations.

7.3 Real Estate Collateral. If any Obligor acquires any owned Real Estate
hereafter, such Obligor shall, within 30 days, execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Agent on such
Real Estate, and shall deliver all Related Real Estate Documents.

7.4 Other Collateral.

7.4.1. Commercial Tort Claims. Obligors shall promptly notify Agent in writing
if any Obligors has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent.

7.4.2. Certain After-Acquired Collateral. Obligors shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, registered Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent reasonably deems appropriate to effect Agent’s duly perfected,
first priority Lien upon such Collateral, subject only to the Lien in favor of
the ABL Revolver Agent and subject to the Intercreditor Agreement, including
using commercially reasonable efforts to obtain any appropriate possession
(subject to the terms of the Intercreditor Agreement), control agreement or Lien
Waiver. If any Collateral is in the possession of a third party, at Agent’s
reasonable request, Obligors shall use commercially reasonable efforts to obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent, subject to the terms of the Intercreditor Agreement.

 

59



--------------------------------------------------------------------------------

7.5 Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral.

7.6 Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
reasonably deems appropriate under Applicable Law to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

7.7 Foreign Subsidiary Stock. Notwithstanding anything herein to the contrary,
in no event shall the US Collateral include or the Lien granted under
Section 7.1 hereof (a) attach to any of the Excluded Equity Interests, or
(b) include any assets of a Foreign Subsidiary.

 

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates.

8.1.1. Term Borrowing Base Certificate. By the Reporting Due Date, Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a Term
Borrowing Base Certificate prepared as of the close of business of the previous
week or month, as applicable, and at such other times as Agent may request. All
calculations in any Term Borrowing Base Certificate shall originally be made by
Obligors and certified by a Senior Officer, provided that Agent may from time to
time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve, Reserves, or the
Availability Block.

8.1.2. ABL Borrowing Base Certificates. By the Reporting Due Date, Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) the
ABL Borrowing Base Certificates prepared as of the close of business of the
previous week or month, as applicable, and at such other times as Agent may
request. All calculations in any ABL Borrowing Base Certificate (including of
ABL Availability, ABL UK Availability and ABL US Availability) shall originally
be made by Obligors and certified by a Senior Officer, provided that until the
Full Payment (as defined in the ABL Revolver Loan Agreement as in effect on the
date hereof) of ABL Revolver Obligations and the termination of the ABL Revolver
Commitments, the ABL Revolver Agent (subject to the limitations set forth in the
Intercreditor Agreement and, with respect to the Term Loan Deficiency Reserve,
in accordance with any notice provided by the Agent under the Intercreditor
Agreement) may from time to time review and adjust (and after such Full Payment,
the Agent may review and adjust) any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement, as set forth in the ABL Revolver Loan Agreement or does not
accurately reflect the Availability Reserve, the UK Availability Reserve, the US
Availability Reserve, Term Loan Deficiency Reserve, the UK Term Loan Deficiency
Reserve, the US Term Loan Deficiency Reserve, the “Temporary Availability
Block,” the “Seasonal Availability Block” or the “Cure Availability Block” (as
each such term is defined in the ABL Revolver Loan Agreement as in effect on the
date hereof) whether as required hereunder or in connection with the ABL
Revolver Loan Agreement.

 

60



--------------------------------------------------------------------------------

8.2 Accounts.

8.2.1. Records and Schedules of Accounts. Each Obligor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Obligor shall also provide to Agent, on or before the Reporting
Due Date, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $1,000,000 or more cease to be
Eligible Accounts, Obligors shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Obligor has knowledge thereof.

8.2.2. Taxes. If an Account of any Obligor includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Obligor and to charge Obligors
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Obligors or with respect to any Collateral.

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor, to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise.
Obligors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. Agent agrees that unless a
Default or Event of Default exists, it will only conduct such verifications in
connection with an audit or field exam which is being conducted at the same
time.

8.2.4. Maintenance of Dominion Account, Etc. Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent, provided
that lockboxes shall not be required in the UK or any other jurisdiction where
lockboxes are not available. Obligors shall obtain an agreement (in form and
substance reasonably satisfactory to Agent) from each lockbox servicer, Dominion
Account bank and Term Loan Priority Collateral Account bank, establishing
Agent’s and ABL Revolver Agent’s control over and Lien in the lockbox, Dominion
Account or Term Loan Priority Collateral Account (which with respect to the
Dominion Account of US Borrowers may be exercised by Agent or ABL Revolver
Agent, subject to the Intercreditor Agreement, during any US Dominion Trigger
Period), requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account (other than as provided in the last sentence of this
Section 8.4.2), and waiving offset rights of such servicer or bank, except for
customary administrative charges. Dominion Accounts of UK Borrowers shall be
under the dominion and control of the ABL Revolver Agent or, if the ABL Revolver
Obligations have been paid off, the Agent. Agent and Lenders assume no
responsibility to Obligors for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank. Upon the occurrence and during the
continuance of an Event of Default, at the request of the Agent, the Obligors
shall segregate the proceeds of all Term Loan Priority Collateral and deposit
the proceeds of all Term Loan Priority Collateral in the Term Loan Priority
Collateral Account.

8.2.5. Proceeds of Collateral. Obligors shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account) or, if applicable, the Term Loan Priority
Collateral Account. If any Obligor or Subsidiary receives cash or Payment Items
with respect to any Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account or, if applicable, the Term Loan Priority Collateral Account.

 

61



--------------------------------------------------------------------------------

8.3 Inventory.

8.3.1. Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on a monthly basis by the 15th day of
each month. Each Obligor shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may reasonably request. Agent may participate in and
observe each physical count.

8.3.2. Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Protective Advance exists or would result therefrom; (c) Agent is
promptly notified if the aggregate amount of all Inventory returned in any month
to UK Borrower exceeds 10% of the UK Borrower’s gross revenue (as measured by UK
Borrower using the methodology in place on the Closing Date) or US Borrower
exceeds 10% of the US Borrower’s gross revenue (as measured by US Borrower using
the methodology in place on the Closing Date); and (d) any payment received by
an Obligor for a return is promptly remitted to Agent for application to the
Obligations, subject to the terms of the Intercreditor Agreement.

8.3.3. Acquisition, Sale and Maintenance. No Obligor shall acquire or accept any
Inventory on consignment or approval, and each Obligor shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. No Obligor shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory. Obligors shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

8.4 Equipment.

8.4.1. Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent. During the existence of an Event of
Default, promptly upon request, Obligors shall deliver to Agent evidence of
their ownership or interests in any Equipment.

8.4.2. Dispositions of Equipment. No Obligor shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment used or useful in the business of such
Obligor, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens other than
Permitted Liens.

8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Obligor

 

62



--------------------------------------------------------------------------------

shall ensure that the Equipment is mechanically and structurally sound, and
capable of performing the functions for which it was designed, in accordance
with manufacturer specifications. No Obligor shall permit any Equipment to
become affixed to real Property unless such Obligor uses its commercially
reasonable efforts to have the applicable landlord or mortgagee deliver a Lien
Waiver.

8.5 Deposit Accounts. Schedule 8.5 sets forth all Deposit Accounts maintained by
Obligors, including all Dominion Accounts. Each Obligor shall take all actions
necessary to establish Agent’s control of each such Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits, or
an account containing not more than $10,000 at any time). Each Obligor shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than Agent and ABL Revolver Agent) to have control over a Deposit
Account or any Property deposited therein. Each Obligor shall promptly notify
Agent of any opening or closing of a Deposit Account and, with the consent of
Agent (which shall not be unreasonably withheld or delayed), will amend Schedule
8.5 to reflect same. Upon the occurrence and during the continuance of an Event
of Default, upon the request of the Agent, the Obligors shall establish and
maintain one or more separate Term Loan Priority Collateral Accounts, which
account(s) shall be subject to the control of the Agent and subject to a Deposit
Account Control Agreement.

8.6 Administration of Equity Interests and Instruments.

8.6.1. Certificated Security.

(a) Schedule 8.6.1 sets forth all Equity Interests owned by each Obligor to the
extent included in the Collateral.

(b) With respect to any such Equity Interest (other than Excluded Equity
Interests) that constitutes Certificated Securities, each Obligor shall deliver
to Agent any and all certificates evidencing such Certificated Securities duly
endorsed by an effective endorsement (within the meaning of Section 8-107 of the
UCC or other Applicable Law), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to Agent or in blank.

(c) With respect to any such Equity Interests (other than Excluded Equity
Interests) that is uncertificated, each Obligor shall deliver to Agent any and
all control agreements and other documents requested by Agent in order to have
control over and to perfect Agent’s Lien on such Equity Interest.

(d) Each Obligor shall promptly notify Agent of any change to Schedule 8.6.1
and, with the consent of Agent which shall not be unreasonably withheld, will
amend Schedule 8.6.1 to reflect same, which consent shall not be required if the
Schedule is being amended to reflect the consummation of a Permitted
Acquisition.

8.6.2. Instruments.

(a) Schedule 8.6.2 sets forth all debt securities issued to each Obligor to the
extent included in the Collateral. With respect to any such debt securities that
constitute an Instrument, each Obligor shall deliver to Agent all such
Instruments to Agent duly indorsed in blank.

(b) Each Obligor shall promptly notify Agent of any change to Schedule 8.6.2
and, with the consent of Agent which shall not be unreasonably withheld, will
amend Schedule 8.6.2 to reflect same, which such consent shall not be required
if the Schedule is being amended to include additional debt securities.

 

63



--------------------------------------------------------------------------------

8.7 Administration of Investment Property.

8.7.1. Registration in Nominee Name; Denominations. Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion),
after the occurrence and during the continuance of an Event of Default to hold
any Equity Interests which are included in the Collateral in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
relevant Obligor, endorsed or assigned in blank or in favor of Agent. Each
Obligor will promptly give to Agent copies of any material notices or other
communications received by them with respect to such Collateral registered in
the name of the relevant Obligor. Agent shall have the right after the
occurrence and during the continuance of an Event of Default to exchange the
certificates registered in its name representing such pledged Equity Interests
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

8.7.2. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing:

(i) Each Obligor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Equity Interests or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Document; and

(ii) Each Obligor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Equity Interests included in
Collateral. All noncash dividends, interest and principal, and all dividends,
interest and principal paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution, return of capital, capital surplus
or paid-in surplus, and all other distributions (other than distributions
referred to in the preceding sentence) made on or in respect of the Equity
Interests included in the Collateral, whether paid or payable in cash or
otherwise, whether resulting from a subdivision, combination or reclassification
of the outstanding capital stock of the issuer of any Equity Interests included
in the Collateral or received in exchange for such Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, amalgamation,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Obligor, shall not be commingled by such Obligor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of Agent and shall be forthwith delivered to Agent
in the same form as so received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, and
upon prior written notice from Agent to any Obligor, all rights of such Obligor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to clause (a)(i) of this Section shall cease, and all such
rights shall thereupon become vested in Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers in a manner not inconsistent with the terms of this Agreement or the
other Loan Documents, provided that, unless otherwise directed by the Required
Lenders, Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Obligors to exercise such
rights. After all Events of Default have been cured or waived, such Obligor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

 

64



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, and
after written notice from Agent to any Obligor, all rights of such Obligor to
dividends, interest or principal that such Obligor is authorized to receive
pursuant to paragraph (a)(ii) above shall cease, and all such rights shall
thereupon become vested in Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest or principal. All
dividends, interest or principal received by an Obligor contrary to the
provisions of this Section shall be held in trust for the benefit of Agent,
shall be segregated from other property or funds of such Obligor and shall be
forthwith delivered to Agent upon demand in the same form as so received (with
any necessary endorsement). Any and all money and other property paid over to or
received by Agent pursuant to the provisions of this paragraph (c) shall be
retained by Agent in an account to be established by Agent upon receipt of such
money or other property and shall be applied to the Obligations as set forth
herein (subject to the provisions of the Intercreditor Agreement).

8.8 Administration of Letter of Credit Rights. Schedule 8.8 sets forth all
letters of credit to which such Obligor has rights. If any Obligor is at any
time a beneficiary under a letter of credit now or hereafter issued in favor of
such Obligor, with a stated amount in excess of $500,000, such Obligor shall
promptly notify Agent thereof and, at the reasonable request and option of
Agent, such Obligor shall use commercially reasonable efforts, pursuant to an
agreement in form and substance reasonably satisfactory to Agent to arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Agent of the Proceeds of any drawing under the letter of credit,
agreeing that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Obligor unless an Event of Default has occurred or is
continuing. Each Obligor shall promptly notify Agent of any change to Schedule
8.8 and, with the consent of Agent which shall not be unreasonably withheld,
will amend Schedule 8.8 to reflect same, which such consent shall not be
required if the Schedule is being amended to include additional letters of
credit.

8.9 General Provisions.

8.9.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.9.1, except that Obligors may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, upon 30 Business
Days prior written notice to Agent.

8.9.2. Insurance of Collateral; Condemnation Proceeds. Each Obligor shall
maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with a Best rating of at least A+, unless otherwise approved
by Agent in its discretion) satisfactory to Agent. Subject to the Intercreditor
Agreement, all proceeds of Term Loan Priority Collateral under each policy shall
be payable to the Agent. From time to time upon request, Obligors shall deliver
to Agent the originals or certified copies of its insurance policies and updated
flood plain searches. Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee and/or
additional insured, as applicable; (ii) requiring 10 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever;
and (iii) specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Obligor fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Obligors therefor. Each Obligor agrees to deliver to Agent,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent. If an Event of
Default exists, only Agent, subject to the Intercreditor Agreement, shall be
authorized to settle, adjust and compromise such claims.

 

65



--------------------------------------------------------------------------------

8.9.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.

8.9.4. Defense of Title. Each Obligor shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.10 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Obligors:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.

8.11 Intellectual Property.

8.11.1. Upon the request of Agent, in order to facilitate filings with the
United States Patent and Trademark Office (together with any successor agency,
the “PTO”), the United States Copyright Office or any similar foreign office or
agency (including, without limitation, under the Patent Cooperation Treaty or
any similar treaty relating to Intellectual Property), each Obligor shall
execute and deliver to Agent one or more IP Security Agreements or such other
documents, agreements or instruments, in each case in form and substance
reasonably satisfactory to the Agent, to establish or further evidence Agent’s
perfected and enforceable Lien on such Obligor’s Intellectual Property, and the
General Intangibles of such Obligor relating thereto or represented thereby;

 

66



--------------------------------------------------------------------------------

8.11.2. Each Obligor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Obligor’s business, to
protect and diligently enforce and defend at such Obligor’s expense its
Intellectual Property, including, subject to the Obligor’s exercise, in good
faith, of its reasonable business judgment (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and filing for opposition, interference, and cancellation against
conflicting Intellectual Property rights of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Obligor’s trademarks, patents, copyrights,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (E) to require all employees, consultants,
and contractors of each Obligor who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Obligor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Obligor’s
business. Each Obligor hereby agrees to take the steps described in this
Section 8.11.2 with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in or material to the conduct of such Obligor’s business;

8.11.3. Obligors acknowledge and agree that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Obligor. Without limiting the generality of this Section 8.11.3,
Obligors acknowledge and agree that no Secured Party shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any Secured Party may do so at its option from and after
the occurrence and during the continuance of an Event of Default, and all
reasonable expenses incurred in connection therewith (including reasonable fees
and expenses of attorneys and other professionals) shall constitute Obligations
hereunder;

8.11.4. [Reserved].

8.11.5. On each date on which a Compliance Certificate is to be delivered
pursuant to this Agreement (or, if an Event of Default has occurred and is
continuing, more frequently if requested by Agent) (but without duplication of
any notice required by Section 8.11.4, each Obligor shall provide Agent with a
written report of all new or acquired: (i) patents, trademarks or copyrights
that are registered or the subject of pending applications for registration;
(ii) all Intellectual Property Licenses that are material to the conduct of such
Obligor’s business; and (iii) all statements of use or amendment to allege use
with respect to intent-to-use trademark applications, in the case of (i) and
(ii) that were acquired, registered, or for which applications for registration
were filed by any Obligor since the date of the last Compliance Certificate, and
in the case of (iii) that were filed by any Obligor since the date of the last
Compliance Certificate. Each Obligor shall continue to register or not register,
as the case may be, its patents, copyrights, trademarks and Intellectual
Property Licenses in accordance with its historical practices as they existed as
of the Closing Date. In the case of such registrations or applications therefor,
that were acquired by any Obligor since the date of the last Compliance
Certificate, each such Obligor shall file the necessary documents, if
applicable, with the appropriate Governmental Authority identifying the
applicable Obligor as the owner (or as a co-owner thereof, if such is the case)
of such Intellectual Property. In each of the foregoing cases, the applicable
Obligor shall within three (3) Business Days cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such new or acquired patent, trademark and copyright registrations and
applications therefor (with the exception of trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

67



--------------------------------------------------------------------------------

8.11.6. Anything to the contrary in this Agreement notwithstanding, in no event
shall any Obligor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 8.11.1. Upon receipt from
the United States Copyright Office of notice of registration of any copyright,
each Obligor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 8.11.4 or Section 8.11.5) Agent of such registration by delivering,
or causing to be delivered, to Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such copyright. If any Obligor acquires from any Person
any copyright registered with the United States Copyright Office or an
application to register any Copyright with the United States Copyright Office,
such Obligor shall promptly (but in no event later than five (5) Business Days
following such acquisition) notify Agent of such acquisition and deliver, or
cause to be delivered, to Agent, documentation sufficient for Agent to perfect
Agent’s Liens on such copyright. In the case of such copyright registrations or
applications therefor which were acquired by any Obligor, each such Obligor
shall promptly (but in no event later than five (5) Business Days following such
acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Obligor as the owner (or as a co-owner
thereof, if such is the case) of such copyrights; and

8.11.7. Each Obligor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Obligor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
material confidential information and trade secrets by having and enforcing a
policy requiring all current employees, consultants, licensees, vendors and
contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no material trade secret falls into the public domain, except where, in the
exercise of its reasonable business judgment, an Obligor determines that it is
appropriate to allow a trade secret to fall into the public domain; and
(C) protecting the secrecy and confidentiality of the source code of all
software programs that are material to the conduct of such Obligor’s business of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions.

8.11.8. At the request of the Agent, the Obligors shall use commercially
reasonable efforts to permit the assignment of or grant of a security interest
in Intellectual Property Licenses (and all rights of Obligor thereunder) that
are material to the conduct of the business to Agent (and any transferees of
Agent).

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Term Loans, each Obligor
represents and warrants that:

9.1.1. Organization and Qualification. Each Obligor and Subsidiary is duly
organized, validly existing and in good standing (where applicable) under the
laws of the jurisdiction of its organization or incorporation. Each Obligor and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than Permitted
Liens) on any Obligor’s Property.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Obligor and Subsidiary,
its name, jurisdiction of organization or incorporation, authorized and issued
Equity Interests, holders of its Equity Interests (other than the holders of the
Equity Interests of Parent), and agreements binding on such holders with respect
to such Equity Interests. Except as disclosed on Schedule 9.1.4, in the five
(5) years preceding the Closing Date, no Obligor or Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger, amalgamation or combination. Each Obligor has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options (excluding such options with respect to the Equity
Interests of Parent), warrants, subscription rights, agreements to issue or
sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary, except as disclosed on Schedule
9.1.4. Borrowers will amend Schedule 9.1.4 to reflect any changes thereto as a
result of a Permitted Acquisition or other transaction permitted hereunder or
otherwise with the consent of Agent, which consent shall not be unreasonably
withheld or delayed.

9.1.5. Title to Properties; Priority of Liens. Each Obligor and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Obligor and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens.

9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Obligors with respect
thereto. Obligors warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

 

69



--------------------------------------------------------------------------------

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Obligor is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Obligors’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Obligor’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholders’ equity, of
Obligors and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present in all
material respects the financial positions and results of operations of Obligors
and Subsidiaries at the dates and for the periods indicated and, for unaudited
financial statements, subject to normal year-end adjustments and the absence of
footnotes. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since December 31, 2014, there has been no change in
the condition, financial or otherwise, of any Obligor or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. Obligors and their Subsidiaries are Solvent
on a consolidated basis.

9.1.8. Surety Obligations. No Obligor or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9. Taxes. Each Obligor and Subsidiary has filed all material federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all material Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. The provision for all material Taxes on the books of each
Obligor and Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11. Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any material rights of others. There is no
pending or, to any Obligor’s knowledge, threatened Intellectual Property Claim
in an amount exceeding $500,000 in the aggregate, with respect to any Obligor,
any Subsidiary or any of their Property (including any Intellectual Property).
No Obligor has received any written notice or other communication of any actual
or alleged infringement or misappropriation of any Intellectual

 

70



--------------------------------------------------------------------------------

Property rights of any Person, except where such infringement is not material.
Except as disclosed on Schedule 9.1.11, no Obligor or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. All registered Intellectual Property owned or licensed by, or
otherwise subject to any interests of, any Obligor or Subsidiary is shown on
Schedule 9.1.11. Borrowers may update Schedule 9.1.11 with the consent of Agent
which shall not be unreasonably withheld.

9.1.12. Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could reasonably be expected to result in a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Obligors and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13. Compliance with Laws. Each Obligor and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law, except where noncompliance could reasonably
be expected to result in a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.

9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, or as could not reasonably be expected to result in a Material
Adverse Effect, no Obligor’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Obligor or Subsidiary has received any Environmental Notice that could
reasonably be expected to result in a Material Adverse Effect. No Obligor or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it that could reasonably be expected to
result in a Material Adverse Effect.

9.1.15. Burdensome Contracts. No Obligor or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Obligor or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.

9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened against any
Obligor or Subsidiary, or any of their businesses, operations, Properties or
financial condition, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Obligor or Subsidiary. Except as
shown on such Schedule (as supplemented from time to time to add Commercial Tort
Claims), no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000). No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority.

9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any

 

71



--------------------------------------------------------------------------------

Material Contract or in the payment of any Borrowed Money in excess of
$2,000,000. There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.

9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Obligors, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
fact or circumstance that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of such
date.

(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

(e) Except as disclosed on Schedule 9.1.18, UK Borrower is not nor has at any
time been (A) an employer (for the purposes of sections 38 to 51 of the Pensions
Act 2004 (UK)) of an occupational pension scheme which is not a money purchase
scheme (both terms as defined in the Pension Schemes Act (1993)(UK)) or (B) is
or has at any time been “connected” with or an “associate” (as those terms are
used in sections 38 and 43 of the Pensions Act 2004(UK)) of such an employer.

(f) UK Borrower has not been issued with a Financial Support Direction or
Contribution Notice in respect of any pension scheme.

 

72



--------------------------------------------------------------------------------

9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

9.1.20. Labor Relations. Except as described on Schedule 9.1.20 (which may be
amended with the consent of Agent which is not to be unreasonably withheld or
delayed), no Obligor or Subsidiary is party to or bound by any collective
bargaining agreement, management agreement or consulting agreement (other than
those consulting and employment agreements entered into in the Ordinary Course
of Business). There are no material grievances, disputes or controversies with
any union or other organization of any Obligor’s or Subsidiary’s employees, or,
to any Obligor’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining.

9.1.21. Payable Practices. No Obligor or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.

9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23. Margin Stock. No Obligor or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Term Loan proceeds will be used
by Obligors to purchase or carry, or to reduce or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.

9.1.24. OFAC. No Obligor, Subsidiary or, to the knowledge of any Obligor or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Obligor or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

9.1.25. UK Charges. Under the law of each Obligor’s jurisdiction of
incorporation it is not necessary that any UK Security Agreement be filed,
recorded on enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to any UK
Security Agreement or the transactions contemplated by any UK Security
Agreement, except (a) registration of particulars of each Security Document
executed by UK Borrower at the Companies Registration Office in England and
Wales in accordance with Part 25 (Company Charges) of the Companies Act 2006 or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 (b) registration of each Security
Document executed by UK Borrower and pertaining to Real Estate at the Land
Registry of Land Charges Registry in England and Wales and payment of associated
fees (c) filing, registration or recordation on a voluntary basis or as required
in order to perfect the security interest created by any UK Security Agreement
in any relevant jurisdiction and (d) in each case, payment of associated fees,
stamp taxes or mortgage duties.

 

73



--------------------------------------------------------------------------------

9.1.26. Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency proceedings
(the “Regulation”), each of the UK Borrower’s centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and none of them have an “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction.

9.1.27. Pari passu ranking. Each UK Borrower’s payment obligations under the
Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

9.1.28. Ranking. Each UK Security Agreement has or will have the ranking in
priority which it is expressed to have in the relevant UK Security Agreement
and, other than as permitted under or contemplated by the Loan Documents, it is
not subject to any prior ranking or pari passu ranking Lien.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

9.3 Subordinated Debt. As of the Closing Date, the aggregate outstanding
principal balance of the TBC Note is not less than $13,800,000 (exclusive of any
payment-in-kind interest that has been added to such principal amount).

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Term Loans or other Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor or Subsidiary, inspect, audit and make
extracts from any Obligor’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Obligors acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Obligors shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate (“Field Exams”), up to two
times per Loan Year; and (ii) appraisals of Inventory (“Inventory Appraisals”)
up to one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all charges, costs
and expenses therefor shall be reimbursed by Obligors without regard to such
limits. Obligors agree to pay Agent’s then standard charges for examination
activities, including the standard charges of Agent’s internal examination and
appraisal groups, as well as the charges of any third party used for such
purposes. Notwithstanding this Section 10.1.1(b), unless an Event of Default has
occurred and is continuing, Agent shall not require that any Field Exams or
Inventory Appraisals be obtained at the Obligors’ expense so

 

74



--------------------------------------------------------------------------------

long as the ABL Revolver Agent has obtained at least two (2) such Field Exams
(in form and substance, and prepared by examiners, reasonably satisfactory to
the Agent) in each twelve (12) consecutive month period and at least one
(1) such Inventory Appraisal (in form and substance, and prepared by appraisers,
reasonably satisfactory to the Agent) in each twelve (12) consecutive month
period, and, in each case has promptly shared such Field Exams and Inventory
Appraisals obtained under the ABL Revolver Loan Agreement with Agent;

(c) Permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then Appraised Value of
all or any portion of the Intellectual Property of any Obligor; provided, that
the Borrowers shall only be obligated to reimburse Agent for the expenses of
such appraisals occurring (i) one (1) time in any twelve (12) consecutive month
period, in the event that no Event of Default has occurred and is continuing and
(ii) any time an Event of Default has occurred and is continuing; provided,
further, that the foregoing shall not be construed to limit the Agent’s right to
conduct appraisals or to obtain appraisals at any time at the sole expense of
the Lenders, nor to use third party agents of Agent to conduct any such
appraisal then permitted to be conducted by Agent.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating and business division basis for Obligors
and Subsidiaries, which consolidated statements shall be audited and certified
(without qualification) by a firm of independent certified public accountants of
recognized standing selected by Obligors and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and as against the projections delivered to the Agent and other information
acceptable to Agent;

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating and business division basis for
Obligors and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and as against the projections delivered
to the Agent and certified by the chief financial officer of Parent as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such month and period, subject to normal yearend adjustments
and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, (i) a Compliance Certificate executed by the chief financial
officer of Parent, (ii) concurrently delivery of financial statements under
clauses (b) above, a schedule (including explanatory footnotes), in form and
substance reasonably satisfactory to the Agent, describing the overhead and/or
shared cost allocation between the Hypersound Division and Headset Division and
evidencing that such cost allocation has been made in accordance with the
methodology used in the projections delivered to Agent on or prior to the
Closing Date or in such other manner reasonably acceptable to Agent in its
discretion and (iii) the information required to be delivered under
Section 8.11.5;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements;

 

75



--------------------------------------------------------------------------------

(e) not later than 30 days after the end of each Fiscal Year, projections of
Obligors’ consolidated, and business division balance sheets, results of
operations, cash flow and ABL Availability, ABL US Availability, ABL UK
Availability and the projected ABL UK Borrowing Base, ABL US Borrowing Base, UK
Borrowing Base and US Borrowing Base, for that Fiscal Year, month by month and
for the next Fiscal Year, quarter by quarter;

(f) at Agent’s request, a listing of each Obligor’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, accounts
receivable aging and inventory aging, all in form satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(i) promptly following receipt, a copy of any notice from the Pensions Regulator
in which it proposes to take action which may result in the issuance of a
Contribution Notice or Financial Support Direction in respect of any pension
plan;

(j) such other reports and information (financial or otherwise) as the Obligors
may from time to time provided to the ABL Agent under the ABL Loan Documents in
connection with any Collateral or any Obligor’s, Subsidiary’s or other Obligor’s
financial condition or business (including, without limitation, 13-week cash
flow projections); and

(k) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Obligor’s,
Subsidiary’s or other Obligor’s financial condition or business.

10.1.3. Notices. Notify Agent and Lenders in writing, promptly after an
Obligor’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $1,000,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
reasonably be expected to have a Material Adverse Effect or otherwise could
reasonably be expected to result in a liability of the Obligors in excess of
$1,000,000; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any Environmental Release
by an Obligor or on any Property owned, leased or occupied by an Obligor; or
receipt of any Environmental Notice; (i) the occurrence of any ERISA Event;
(j) the discharge of or any withdrawal or resignation by Obligors’ independent
accountants; or (k) any opening of a new office or place of business, at least
30 days prior to such opening.

 

76



--------------------------------------------------------------------------------

10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release to the extent required by Environmental
Laws, whether or not directed to do so by any Governmental Authority.

10.1.6. Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A+, unless otherwise approved by Agent in its discretion) satisfactory to Agent,
(a) with respect to the Properties and business of Obligors and Subsidiaries of
such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated; and (b) business interruption insurance in an amount not less than
$5,000,000, with deductibles and subject to an Insurance Assignment reasonably
satisfactory to Agent.

10.1.8. Licenses and Royalties.

(a) Keep each material License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Subsidiaries in full force and effect (provided, that
any Obligor may allow any License to terminate in accordance with its terms if
such Obligor has provided prior written notice to Agent of such termination and
after the termination of any “sell-off” period allowed under such terminated
License (or if no such period exists, upon the termination of the License), such
Obligor owns no more than an aggregate amount of $250,000 of Inventory
(determined based on cost) which is impacted by such License); promptly notify
Agent of any material proposed material modification to any such License, or
entry into any new material License, in each case at least 30 days prior to its
effective date; and notify Agent of any material default or material breach
asserted by any Person to have occurred under any material License;

(b) Pay all Royalties and all accounts payable owed to any Licensor when due;
and

(c) by the 15th day of each month, provide Agent with a report of all accrued
Royalties, whether or not then due and payable by a Borrower, which report shall
detail the Licensor, the amount accrued and the payment status of the applicable
Royalty.

 

77



--------------------------------------------------------------------------------

10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent on all
assets of such Person, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall deem appropriate.

10.1.10. Accounts. Borrowers shall maintain the ABL Revolver Agent and its
Affiliates (including its London branch) as Borrowers’ principal depository
bank, including for the maintenance of operating and deposit accounts, lockbox
administration, funds transfer, information reporting services and other
treasury management services.

10.1.11. UK pension plans.

(a) UK Borrower shall ensure that in respect of all pension schemes operated by
or maintained for the benefit of members of the UK Borrower and/or any of its
employees are fully funded based on the statutory funding objective under
sections 221 and 222 of the Pensions Act 2004 (UK) and that no action or
omission is taken by UK Borrower in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect (including, without
limitation, the termination or commencement of winding-up proceedings of any
such pension scheme or any member of the Group ceasing to employ any member of
such a pension scheme).

(b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, UK Borrower shall ensure that it is
not and has not been at any time an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004 (UK)) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the Pension Schemes Act 1993
(UK)) or ““connected”“ with or an ““associate”“ of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004 (UK)) such an employer.

(c) UK Borrower shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the UK Obligor), actuarial reports in relation to all pension schemes mentioned
in paragraph (a) above.

(d) UK Borrower shall promptly notify the Agent of any material change in the
rate of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).

10.1.12. Centre of Main Interests. Each UK Borrower shall maintain its centre of
main interests in England and Wales for the purposes of the Insolvency
Regulation.

10.2 Negative Covenants. As long as any Term Loans or other Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

 

78



--------------------------------------------------------------------------------

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money set forth on Schedule 10.2.1, but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the Term
Loans;

(e) Debt with respect to Bank Products (as defined in the ABL Revolver Loan
Agreement as in effect on the date hereof) incurred in the Ordinary Course of
Business;

(f) [reserved];

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) intercompany Debt extended by UK Borrower to any other Obligor or by US
Borrower to any other Obligor which is not a Foreign Subsidiary;

(j) Debt incurred in connection with the financing of insurance premiums;

(k) Debt owed to any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance,
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the Ordinary Course of Business;

(l) Contingent Obligations by any Obligor of Debt of any other Obligor that was
permitted to be incurred under another clause of this Section 10.2.1;

(m) Debt arising from agreements providing for indemnification, adjustment of
purchase price, earnout or other similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or a Subsidiary, other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition; provided that Debt arising with respect
to earnout or other similar obligations permitted pursuant to this clause
(m) shall be Subordinated Debt and shall not exceed $3,000,000 at any time
outstanding;

(n) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and similar obligations, in each case provided in the Ordinary Course of
Business;

(o) [reserved];

(p) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $5,000,000 in the aggregate at any
time; and

(q) Debt under the ABL Revolver Loan Documents in an aggregate principal amount
(including the undrawn amount of outstanding letters of credit) not to exceed
(x) with respect to the US Borrowers, the US ABL Cap (as such term is defined in
the Intercreditor Agreement) and (y) with respect to the UK Borrower, the UK ABL
Cap (as such term is defined in the Intercreditor Agreement) in each case,
subject to the terms of the Intercreditor Agreement.

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

 

79



--------------------------------------------------------------------------------

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Obligor or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Agent’s Liens and are required or provided by law;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against any Obligor
or Subsidiary, or any Property of an Obligor or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j) [reserved];

(k) existing Liens shown on Schedule 10.2.2.,

(l) leases, licenses, subleases or sublicenses granted to others in the Ordinary
Course of Business that do not interfere in any material respect with the
business of the Parent or the Restricted Subsidiaries;

(m) Liens arising from UCC financing statements filed regarding (i) operating
leases entered into by a Borrower or Subsidiary in the Ordinary Course of
Business and (ii) goods consigned or entrusted to or bailed to a Person in
connection with the processing, reprocessing, recycling or tolling of such
goods;

(n) Liens in favor of customs or revenue authorities to secure payment of
customs duties in connection with the importation of goods;

(o) Liens solely on any cash earnest money deposits made by any Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted under this Agreement;

(p) any other Liens which do not attach to Accounts, Inventory or Intellectual
Property and do not in the aggregate secure obligations exceeding $250,000; and

(q) Liens in favor of ABL Revolver Agent to secure the ABL Revolver Obligations,
subject to the Intercreditor Agreement.

 

80



--------------------------------------------------------------------------------

10.2.3. Reserved.

10.2.4. Distributions; Upstream Payments. Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, under Applicable Law
or in effect on the Closing Date as shown on Schedule 9.1.15. Declare or make
any Distributions except:

(a) Upstream Payments;

(b) Each Obligor may declare and make Distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

(c) Any Obligor may pay cash dividends to any Obligor that is its direct parent;

(d) Any Obligor (other than Parent) may make distributions to permit Parent to
repurchase Equity Interests issued to employees, directors and officers of the
Obligors and their Subsidiaries (including repurchases of Equity Interests from
severed or terminated employees, directors and officers), and Parent may
repurchase such Equity Interests, in each case in an aggregate amount not to
exceed $1,000,000 in any calendar year and $3,000,000 after March 31, 2014, so
long as (a) immediately prior to and after giving effect to such payment, no
Default or Event of Default has occurred or will occur, (b) for each of the 30
days immediately prior to and after giving effect to such payment, ABL
Availability is in an amount greater than 15% of the ABL Revolver Commitments,
and ABL US Availability is in an amount greater than 15% of the ABL US Revolver
Commitments and (c) the Agent shall have received satisfactory evidence that the
Borrowers are in compliance with each of the financial covenants set forth in
Section 10.3 on a pro forma basis after giving effect to the repurchase (as if
such repurchase was consummated on the first day of the period of measurement)
as determined for last day of month most recently ended prior to such repurchase
(for the trailing twelve month period then-ended), all based on calculations and
assumptions acceptable to the Agent;

(e) [Intentionally Omitted];

(f) Payments of, Distributions on or redemptions of the Series B Preferred Stock
of VTB, so long as (a) immediately prior to and after giving effect to such
payment, no Default or Event of Default has occurred or will occur, (b) for each
of the 60 days immediately prior to and after giving effect to such payment, ABL
Availability is in an amount greater than 20% of the ABL Revolver Commitments,
and ABL US Availability is in an amount greater than 20% of the ABL US Revolver
Commitments, (c) immediately after giving effect to such payment, the Fixed
Charge Coverage Ratio is no less than 1.15 to 1.00 (measured on a trailing
12-month basis); and (d) the Agent shall have received satisfactory evidence
that the Borrowers are in compliance with each of the financial covenants set
forth in Section 10.3 on a pro forma basis after giving effect to such payment,
Distribution or redemption (as if such payment, Distribution or redemption was
consummated on the first day of the period of measurement) as determined for
last day of month most recently ended prior to such payment, Distribution or
redemption (for the trailing twelve month period then-ended), all based on
calculations and assumptions acceptable to the Agent; and

(g) Payments to Sponsor as reimbursements for reasonable out-of-pocket fees and
costs incurred by it on behalf of the Borrowers (including, without limitation,
the reasonable

 

81



--------------------------------------------------------------------------------

out-of-pocket costs of attorneys, consultants and accountants), so long as
(a) immediately prior to and after giving effect to such payment, no Default or
Event of Default has occurred or will occur, (b) for each of the 30 days
immediately prior to and after giving effect to such payment, ABL Availability
is in an amount greater than 15% of the ABL Revolver Commitments, and ABL US
Availability is in an amount greater than 15% of the ABL US Revolver Commitments
and (c) the Agent shall have received satisfactory evidence that the Borrowers
are in compliance with each of the financial covenants set forth in Section 10.3
on a pro forma basis after giving effect to such payment (as if such payment was
consummated on the first day of the period of measurement) as determined for
last day of month most recently ended prior to such payment (for the trailing
twelve month period then-ended), all based on calculations and assumptions
acceptable to the Agent.

10.2.5. Restricted Investments. Make any Restricted Investment.

10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, or a disposition of Equipment under Section 8.4.2.

10.2.7. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer, director or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by UK Borrower in any
other Obligor or by US Borrower in any other Obligor which is not a Foreign
Subsidiary.

10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any:

(a) Subordinated Debt (other than Subordinated Debt under the TBC Note);

(b) Subordinated Debt under the TBC Note except:

(i) payments of principal in respect of such Subordinated Debt with net proceeds
raised from a sale or issuance by Parent of its Equity Interests; provided that
(x) immediately prior to and after giving effect to such payment, no Default or
Event of Default has occurred or will occur, (y) such payments are permitted
under any Subordination Agreement relating to such Debt and (z) the aggregate
amount of payments under this clause (b)(i) shall not exceed $6,000,000 in the
aggregate over the term of this Agreement (and a Senior Officer of Parent shall
certify to Agent, not less than five (5) Business Days prior to the date of
payment, that such conditions have been satisfied);

(ii) regularly scheduled payments of interest in respect of such Subordinated
Debt for periods occurring after the Agents receipt of the financial statements
and other deliverables required under Sections 10.1.2(a), (c) and (d) for the
Fiscal Year ending December 31, 2016; provided that (w) immediately prior to and
after giving effect to such payment, no Default or Event of Default has occurred
or will occur, (x) for each of the 30 days immediately prior to and after giving
effect to such payment, ABL Availability is in an amount greater than 15% of the
ABL Revolver Commitments, and ABL US Availability is in an amount greater than
15% of the ABL US

 

82



--------------------------------------------------------------------------------

Revolver Commitments, (y) such payments are permitted under any Subordination
Agreement relating to such Debt and (z) the Agent shall have received
satisfactory evidence that the Borrowers are in compliance with each of the
financial covenants set forth in Section 10.3 on a pro forma basis after giving
effect to such payment (as if such payment was consummated on the first day of
the period of measurement) as determined for last day of month most recently
ended prior to such payment (for the trailing twelve month period then-ended),
all based on calculations and assumptions acceptable to the Agent; and

(iii) the principal payment on the Closing Date of the TBC Notes in an amount
not to exceed $4,000,000 as permitted by Section 2.1.4.

(c) Borrowed Money (other than (x) the Obligations and (y) the ABL Revolver
Obligations, subject to the terms of the Intercreditor Agreement; provided,
however, that the ABL US Special Advance may only be repaid by the Borrowers in
accordance with the definition of the “US Special Loan Amount” as defined in the
ABL Revolver Loan Agreement as in effect on the date hereof) prior to its due
date under the agreements evidencing such Debt as in effect on the Closing Date
(or as amended thereafter with the consent of Agent).

10.2.9. Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers, amalgamations or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary or into an Obligor; or
(b) Permitted Acquisitions.

10.2.10. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except directors’
qualifying shares.

10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under
Section 10.2.9.

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.

10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; (d) restrictions under the Loan Documents, the
documentation governing the Subordinated Debt and the Third Amended and Restated
Certificate of Incorporation of Voyetra as in effect on the date hereof;
(e) under Applicable Law; or (f) in effect on the Closing Date as shown on
Schedule 9.1.15.

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

83



--------------------------------------------------------------------------------

10.2.16. Conduct of Business. Engage in any business materially different than
its business as conducted on the Closing Date and any activities incidental
thereto.

10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) the payment of reasonable fees to directors of any Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the Ordinary Course of Business, (d) any
issuances of securities of Parent or other payments, awards or grants in cash,
securities of Parent or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by an Obligor’s
board of directors, (e) transactions solely among Obligors; (f) the Subordinated
Debt; (g) transactions with Affiliates consummated prior to the Closing Date, as
shown on Schedule 10.2.17; and (h) transactions with Affiliates in the Ordinary
Course of Business, upon fair and reasonable terms fully disclosed to Agent and
no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate.

10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19. Amendments to Subordinated Debt and ABL Revolver Loan Documents.

(a) Amend, supplement or otherwise modify documents related to any Subordinated
Debt, if such modification (a) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders;
(g) results in the Obligations not being fully benefited by the subordination
provisions thereof; or (h) is otherwise in violation of the terms of the
applicable Subordination Agreement.

(b) Amend, supplement or otherwise modify documents related to any ABL Revolver
Loan Document, if such modification is in violation of the terms of the
Intercreditor Agreement.

10.2.20. Management Agreements. Become party to any management or similar
agreement with the Sponsor or any of its Affiliates unless (i) such agreement is
in form and substance, and on terms and conditions, reasonably acceptable to the
Agent and (ii) all payment obligations of the Obligors thereunder are expressly
subordinate to the Obligations pursuant to a subordination agreement executed by
the Sponsor or such Affiliate in favor of the Agent, which agreement is in form
and substance reasonably satisfactory to Lender.

 

84



--------------------------------------------------------------------------------

10.3 Financial Covenants. As long as any Term Loans or other Obligations are
outstanding, Obligors shall:

10.3.1. EBITDA. Commencing with the month ending August 31, 2015, maintain an
EBITDA for Parent and its Subsidiaries on a consolidated basis (measured monthly
as of the last day of each month for the trailing twelve month period
then-ended) in an amount not less than the amount set forth in the table below
opposite such date:

 

Trailing Twelve-Month Period Ending

   Adjusted EBITDA
(Consolidated)  

August 31, 2015

   ($ 3,000,000 ) 

September 30, 2015

   ($ 3,500,000 ) 

October 31, 2015

   ($ 1,000,000 ) 

November 30, 2015

   $ 4,800,000   

December 31, 2015

   $ 7,500,000   

January 31, 2016

   $ 8,000,000   

February 29, 2016

   $ 8,300,000   

March 31, 2016

   $ 9,500,000   

April 30, 2016

   $ 10,000,000   

May 31, 2016

   $ 11,200,000   

June 30, 2016

   $ 12,100,000   

July 31, 2016

   $ 13,300,000   

August 31, 2016

   $ 14,200,000   

September 30, 2016

   $ 14,700,000   

October 31, 2016

   $ 15,300,000   

November 30, 2016

   $ 15,800,000   

December 31, 2016

   $ 16,000,000   

January 31, 2017, February 28, 2017 and March 31, 2017

   $ 17,300,000   

April 30, 2017, May 31, 2017 and June 30, 2017

   $ 18,700,000   

July 31, 2017, August 31, 2017 and September 30, 2017

   $ 19,500,000   

October 31, 2017, November 30, 2017, and December 31, 2017

   $ 20,000,000   

January 31, 2018, February 28, 2018 and March 31, 2018

   $ 20,000,000   

April 30, 2018, May 31, 2018 and June 30, 2018

   $ 20,000,000   

July 31, 2018 and the last day of each month thereafter

   $ 20,000,000   

 

85



--------------------------------------------------------------------------------

10.3.2. Minimum Headset Division EBITDA. Commencing with the month ending
August 31, 2015, maintain a Headset Division EBITDA (measured monthly as of the
last day of each month for the trailing twelve month period then-ended) in an
amount not less than the amount set forth in the table below opposite such date:

 

Trailing Twelve-Month Period Ending

   Headset Division EBITDA  

August 31, 2015

   $ 10,000,000   

September 30, 2015

   $ 10,000,000   

October 31, 2015

   $ 12,000,000   

November 30, 2015

   $ 14,000,000   

December 31, 2015

   $ 15,000,000   

January 31, 2016

   $ 15,000,000   

February 29, 2016

   $ 15,000,000   

March 31, 2016

   $ 15,500,000   

April 30, 2016

   $ 15,500,000   

May 31, 2016

   $ 16,000,000   

June 30, 2016

   $ 16,500,000   

July 31, 2016

   $ 16,500,000   

August 31, 2016

   $ 16,500,000   

September 30, 2016

   $ 16,500,000   

October 31, 2016

   $ 17,000,000   

November 30, 2016

   $ 17,000,000   

December 31, 2016

   $ 17,000,000   

January 31, 2017, February 28, 2017 and March 31, 2017

   $ 17,500,000   

April 30, 2017, May 31, 2017 and June 30, 2017

   $ 18,000,00   

July 31, 2017, August 31, 2017 and September 30, 2017

   $ 18,000,000   

October 31, 2017, November 30, 2017, and December 31, 2017

   $ 19,000,000   

January 31, 2018, February 28, 2018 and March 31, 2018

   $ 19,250,000   

April 30, 2018, May 31, 2018 and June 30, 2018

   $ 19,500,000   

July 31, 2018 and the last day of each month thereafter

   $ 20,000,000   

10.3.3. Consolidated Leverage Ratio. Not permit the Consolidated Leverage Ratio
as of the last day of each month to be greater than the ratio set forth in the
table below opposite such date in the table below:

 

Period Ending

   Consolidated Leverage Ratio  

December 31, 2015

     5.75:1.00   

January 31, 2016

     5.00:1.00   

February 29, 2016

     4.50:1.00   

March 31, 2016

     3.75:1.00   

April 30, 2016

     3.50:1.00   

May 31, 2016 through December 31, 2016

     3.25:1.00   

January 31, 2017 and the last day of each month thereafter

     3.00:1.00   

10.3.4. Capital Expenditures. Not make or become legally obligated to make any
Capital Expenditures exceeding in any twelve-month period ending on any date set
forth in the table below, in the aggregate for Parent and its Subsidiaries, in
an amount greater than the amount set forth in the table below opposite such
date in the table below:

 

Twelve-Month Period Ending

   Capital Expenditures  

December 31, 2015

   $ 11,000,000   

December 31, 2016

   $ 7,200,000   

December 31, 2017

   $ 7,200,000   

December 31, 2018

   $ 7,200,000   

December 31, 2019

   $ 7,200,000   

 

86



--------------------------------------------------------------------------------

SECTION 11. GUARANTY

11.1 Guaranty by US Guarantors. Each US Guarantor hereby jointly, severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the US Borrowers to the Agent or any
US Lender (or any of their Affiliates or branches) arising hereunder and any
instruments, agreements or Loan Documents of any kind or nature now or hereafter
executed in connection with this Agreement (including the US Obligations and all
renewals, extensions, amendments, refinancings and other modifications thereof
and all Extraordinary Expenses), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any case or proceeding commenced by or against any other
US Guarantor or US Borrower under any federal, provincial, state, municipal,
foreign law, or any agreement of such other Guarantor or Borrower to, (a) the
entry of an order for relief under the Bankruptcy Code, or any other insolvency,
debtor relief or debt adjustment law (whether state, provincial, federal or
foreign), and the Insolvency Act 1986 (UK) and the Enterprise Act 2002(UK);
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such other US Guarantor or US Borrower or any
part of its properties; or (c) any other Insolvency Proceeding, and including
interest that accrues after the commencement by or against any US Borrower of
any proceeding under any Insolvency Proceeding (collectively, the “US Guaranteed
Obligations”).

11.2 Guaranty by UK Guarantors.

11.2.1. UK Guaranty. Each UK Guarantor hereby jointly, severally, absolutely and
unconditionally guarantees (the “UK Guaranty”), as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the UK Borrower, to the Agent or any
UK Lender (or any of their Affiliates) arising in connection with the Loan
Documents (including the Obligations and all renewals, extensions, amendments,
refinancings and other modifications thereof and all Extraordinary Expenses),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any case
or proceeding commenced by or against any other Guarantor or Borrower under any
federal, provincial, state, municipal, foreign law, or any agreement of such
other Guarantor or Borrower to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law
(whether state, provincial, federal or foreign), and the Insolvency Act 1986 and
the Enterprise Act 2002; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such other Guarantor or
Borrower or any part of its properties; or (c) any other Insolvency Proceeding,
and including interest that accrues after the commencement by or against any
Borrower of any proceeding under any Insolvency Proceeding (collectively, the
“UK Guaranteed Obligations”).

11.2.2. Reinstatement of UK Guaranty. If any payment by a UK Guarantor or any
discharge given by the Agent (whether in respect of the UK Guaranteed
Obligations or any security for

 

87



--------------------------------------------------------------------------------

the UK Guaranteed Obligations or otherwise) is avoided or reduced as a result of
insolvency or any similar event (a) the liability of that UK Guarantor shall
continue as if the payment, discharge, avoidance or reduction had not occurred;
and (b) the Agent shall be entitled to recover the value or amount of that
security or payment from the UK Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.

11.2.3. Waiver of defences. The obligations of a UK Guarantor under this
Agreement will not be affected by an act, omission, matter or thing which, but
for this Section 11.2.3, would reduce, release or prejudice any of its
obligations under this Agreement (without limitation and whether or not known to
it or the Agent) including (a) any time, waiver or consent granted to, or
composition with, any Obligor or other person; (b) the release of any Obligor or
any other person under the terms of any composition or arrangement with any
creditor; (c) the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security; (d) any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of any Obligor or any other person; (e) any
amendment (however fundamental) or replacement of a Loan Document or any other
document or security; (f) any unenforceability, illegality or invalidity of any
obligation of any person under any Loan Document or any other document or
security; or (g) any insolvency or similar proceedings.

11.2.4. Guarantor intent. Without prejudice to the generality of Section 11.2.3,
each UK Guarantor expressly confirms that it intends that the guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following (a) acquisitions of any nature;
(b) increasing working capital; (c) enabling investor distributions to be made;
(d) carrying out restructurings; (e) refinancing existing facilities;
(f) refinancing any other indebtedness; (g) making facilities available to new
borrowers; (h) any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and (i) any
fees, costs and/or expenses associated with any of the foregoing.

11.2.5. Deferral of UK Guarantor’s rights. Until the UK Guaranteed Obligations
have been repaid in full, no UK Guarantor will exercise any rights which it may
have by reason of performance by it of its obligations under the Loan Documents
(a) to be indemnified by any other Obligor; (b) to claim any contribution from
any other Obligor; or (c) to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any of the Agent’s rights under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by the Agent.

11.3 Evidence of Debt. The Agent’s books and records showing the amount of any
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and absent manifest error, shall be binding upon the applicable
Guarantors and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. As to each Guarantor, its obligations hereunder shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations against any Borrower or any other Guarantor or other
Obligor, or any instrument or agreement evidencing any Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense of any
Borrower or any other Guarantor or other Obligor, to the obligations of the
Guarantors hereunder, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable provisions
of any similar federal or state law.

 

88



--------------------------------------------------------------------------------

11.4 No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein. If any such obligation
(other than one arising with respect to any Excluded Tax) is imposed upon such
Guarantor with respect to any amount payable by it hereunder, each Guarantor
will pay to Agent or Lenders, on the date on which such amount is due and
payable hereunder, such additional amount in Dollars as shall be necessary to
enable the Agent and Lenders to receive the same net amount which the Agent and
Lenders would have received on such due date had no such obligation been imposed
upon such Guarantor. Each Guarantor will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantors hereunder. The
obligations of the Guarantors under this paragraph shall survive the Full
Payment of the Guaranteed Obligations. For the avoidance of doubt, this
Section 11.4 shall not apply to Taxes that are governed exclusively by
Section 5.9.

11.5 Rights of Lender. Each Guarantor consents and agrees that the Agent and
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of any Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agent or Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors hereunder or which, but for this provision, might operate as a
discharge of any Guarantor.

11.6 Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other Guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Agent
or any Lender) of the liability of any Borrower; (b) any defense based on any
claim that such Guarantors’ obligations exceed or are more burdensome than those
of any Borrower; (c) the benefit of any statute of limitations affecting the
Guarantors’ liability hereunder; (d) any right to require the Agent or any
Lender to proceed against any Borrower, proceed against or exhaust any security
for any of the Guaranteed Obligations, or pursue any other remedy in the Agent’s
or any Lender’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by Agent or any Lender; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance hereof or of the existence, creation or incurrence of new or
additional Guaranteed Obligations. Each Guarantor waives any rights and defenses
that are or may become available to such Guarantor by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code.

11.7 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against each Guarantor to enforce this Agreement
whether or not any Borrower or any other person or entity is joined as a party.

 

89



--------------------------------------------------------------------------------

11.8 Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Section 11 until the Full Payment of all of the
Guaranteed Obligations and any amounts payable under this Section 11. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Agent and Lenders and
shall forthwith be paid to the Agent to reduce the amount of the applicable
Guaranteed Obligations, whether matured or unmatured.

11.9 Termination; Reinstatement. The guaranty under this Section 11 is a
continuing and irrevocable guaranty of the applicable Guaranteed Obligations now
or hereafter existing and shall remain in full force and effect until the Full
Payment of the Guaranteed Obligations and any other amounts payable under this
Section 11. Notwithstanding the foregoing, the guaranty under this Section 11
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Borrower or any Guarantor is made, or the
Agent or any Lender exercises its right of setoff, in respect of the applicable
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or any Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency Proceeding or otherwise, all as if such payment had not been made
or such setoff had not occurred and whether the Agent or any Lender is in
possession of or has released the guaranty hereunder and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this Section 11.9 shall survive termination of the guaranty
hereunder.

11.10 Subordination. Each Obligor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such other Obligor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to any Guarantor as subrogee of the Agent or any Lender or
resulting from such Guarantor’s performance under the guaranty under this
Section 11, to the Full Payment of all Guaranteed Obligations and Obligations.
If the Agent or any Lender so requests, any such obligation or indebtedness of
any Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Agent and Lenders and the proceeds thereof shall be
paid over to the Agent on account of the applicable Guaranteed Obligations of
such Guarantor, but without reducing or affecting in any manner the liability of
any Guarantor under this Section 11. Notwithstanding the foregoing, a Guarantor
may demand and accept repayments of indebtedness of any Borrower owing to such
Guarantor as such repayment is expressly permitted hereunder.

11.11 Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Insolvency
Proceeding, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Agent.

11.12 Miscellaneous. No provision of this Section 11 may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and each Guarantor party hereto. No failure by the Agent or any Lender to
exercise, and no delay in exercising, any right, remedy or power under this
Section 11 shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Section 11 shall not affect the enforceability or validity of
any other provision herein.

 

90



--------------------------------------------------------------------------------

11.13 Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other Guarantor
as the Guarantor requires, and that the Agent and Lenders have no duty, and not
Guarantor is relying on the Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Guarantor (the guarantor waiving any duty
on the part of the Agent or any Lender to disclose such information and any
defense relating to the failure to provide the same).

11.14 Setoff. If and to the extent any payment is not made when due under this
Section 11, the Agent and any Lender may setoff and charge from time to time any
amount so due against any or all of any Guarantor’s accounts or deposits with
the Agent or any Lender.

11.15 Representations and Warranties. Each Guarantor represents and warrants
that (a) its obligations under this Section 11 constitute its legal, valid and
binding obligation enforceable in accordance with its terms; (b) the making and
performance of the guaranty under this Section 11 does not and will not violate
the provisions of any material Applicable Law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and
(c) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of the guaranty under this Section 11
have been obtained or made and are in full force and effect, except as could not
reasonably be expected to result in a Material Adverse Effect.

11.16 Additional Guarantor Waivers and Agreements.

11.16.1. Each Guarantor understands and acknowledges that if the Agent
forecloses judicially or nonjudicially against any real property security for
any of the Guaranteed Obligations, that foreclosure could impair or destroy any
ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from a Borrower or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Section 11. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to the guaranty under this Section 11
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this
Agreement, each Guarantor freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Section 11 even though the Agent may foreclose, either by
judicial foreclosure or by exercise of power of sale, any deed of trust securing
any of the Guaranteed Obligations; (ii) agrees that such Guarantor will not
assert that defense in any action or proceeding which the Agent may commence to
enforce the guaranty under this Section 11; (iii) acknowledges and agrees the
rights and defenses waived by such Guarantor in this Agreement include any right
or defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Agent and Lenders are relying on this
waiver in creating any of the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Agent and Lenders are receiving for
creating the Guaranteed Obligations.

11.16.2. Each Guarantor waives all rights and defenses that such Guarantor may
have because of any of the Guaranteed Obligations is secured by real property.
This means, among other things: (i) the Agent may collect from the Guarantors
without first foreclosing on any real or personal property collateral pledged by
any Obligor; and (ii) if the Agent forecloses on any real property collateral

 

91



--------------------------------------------------------------------------------

pledged by any Obligor: (A) the amount of the Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) the
Agent may collect from the Guarantors even if the Agent, by foreclosing on the
real property collateral, has destroyed any right the Guarantors may have to
collect from Borrowers. This is an unconditional and irrevocable waiver of any
rights and defenses any Guarantor may have because any of the Guaranteed
Obligations is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.

11.16.3. Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.

 

SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Any Obligor fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) An Obligor breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.7,
10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under (i) any Hedging Agreement;
or (ii) any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations) in
excess of $1,000,000, if the maturity of or any payment with respect to such
Debt may be accelerated or demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $3,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $1,000,000;

 

92



--------------------------------------------------------------------------------

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or Obligors and their Subsidiaries are not Solvent on
a consolidated basis;

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(k) Any Obligor (i) is unable or admits inability to pay its debts as they fall
due; (ii) suspends making payments on any of its debts or, (iii) by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors (other than the Agent or any Secured Party in their
capacity as such) with a view to rescheduling any of its indebtedness; or (b) if
in respect of any Obligor, (i) the value of its assets is less than that its
liabilities (taking into account contingent and prospective liabilities); or
(ii) a moratorium is declared or imposed in respect of any its indebtedness;

(l) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(m) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;

(n) A Change of Control occurs;

(o) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to UK Borrower unless the aggregate liability of UK Borrower
under all Financial Support Directions and Contributions Notices is less than
$200,000 (or its equivalent in another currency or currencies); or

(p) (i) Any default, breach or any conditions or covenant, or any other event
shall occur or condition shall exist, under the ABL Revolver Loan Documents or
any instrument relating to the ABL Revolver Obligations, if the effect of such
event or condition is to cause, or to permit the holder or holders of the ABL
Revolver Obligations or beneficiary or beneficiaries of such Debt (or trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Debt to be declared due and payable prior to its stated maturity or
(ii) a “Default” or “Event of Default” (under and as defined in the ABL Revolver
Loan Agreement) occurs as a result of which the lenders under the ABL Revolver
Loan Agreement deny a borrowing request by a Borrower for a ABL Revolver Loan
(as defined in the ABL Revolver Loan Agreement) or modify the terms on which ABL
Revolver Loans are available to the Borrowers; or

 

93



--------------------------------------------------------------------------------

(q) The provisions of the Intercreditor Agreement or any Subordination Agreement
shall for any reason (other than in accordance with the terms thereof or as
otherwise agreed to by the parties thereto) be revoked or invalidated or
otherwise cease to be in full force and effect; or

(r) The ABL Revolver Agent ceases to implement and maintain the Term Loan
Deficiency Reserve at any time that the Term Loan Deficiency Reserve is greater
than zero ($0).

12.2 Remedies upon Default. If an Event of Default described in Section 12.1(j)
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable without any
action by Agent or notice of any kind. In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Obligors to the fullest extent permitted
by law;

(b) make any adjustment to the UK Borrowing Base and/or the US Borrowing Base;

(c) require Obligors to Cash Collateralize their Obligations that are contingent
or not yet due and payable; and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC or any other Applicable Law. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Obligors to
assemble Collateral, at Obligors’ expense, and make it available to Agent at a
place designated by Agent; (iii) enter any premises where Collateral is located
and store Collateral on such premises until sold (and if the premises are owned
or leased by an Obligor, Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Obligor agrees
that 10 days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

12.3 License, Etc. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person), exercisable only during the continuation of
an Event of Default, any or all Intellectual Property of Obligors, computer
hardware and software, trade secrets, brochures, customer lists, promotional and
advertising materials, labels, packaging materials and other Property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral.
Each Obligor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit. Each Obligor hereby grants to the Agent an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person), exercisable only during
the continuance of an Event of Default, all other Property and to occupy all
Real Estate

 

94



--------------------------------------------------------------------------------

owned or leased by such Obligor, wherever the same may be located, and such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

12.4 Setoff. At any time during an Event of Default, Agent, Lenders, and any of
their Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, such Lender or
such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Lender or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

12.5 Remedies Cumulative; No Waiver.

12.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

12.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any advance during a
Default, Event of Default; or (c) acceptance by Agent or any Lender of any
payment or performance by an Obligor under any Loan Documents in a manner other
than that specified therein. Any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

12.6 Limited Right to Cure.

12.6.1. In the event of any Event of Default under any of Sections 10.3.1,
10.3.2 or 10.3.3 (the “Specified Financial Covenants”), and until the expiration
of the tenth (10th) Business Day after the date on which such covenant
calculation would be required to be delivered hereunder (such date, the “Cure
Expiration Date”), following delivery of a written “Notice of Intent to Cure” by
the Borrowers to the Agent prior to the Cure Expiration Date (the date of
delivery of such notice to the Agent, a “Cure Notice Date”), with a copy of the
ABL Revolver Agent, the Borrowers may, subject to the provisions hereof,
designate a portion of the net cash proceeds of any issuance of Equity Interests
(other than Disqualified Equity Interests) of Parent or any cash capital
contribution to the equity of Parent or any net cash proceeds received from the
issuance by Parent of Subordinated Debt, in each case, as an increase to EBITDA
or Headset Division EBITDA (as applicable) with respect to such applicable month
(the “Cure Month”); provided, however, that all such net cash proceeds to be so
designated (i) are actually received by the Borrowers in immediately available
funds as common Equity Interests or, if reasonably acceptable to the Agent, as
preferred Equity Interests (including through capital contribution of such net
cash proceeds to Parent) (provided that no such Equity Interests shall be
Disqualified Equity Interests) or Subordinated Debt (it being understood and
agreed that any such Subordinated Debt shall be on terms reasonably acceptable
to

 

95



--------------------------------------------------------------------------------

the Agent and, in any event, such Subordinated Debt shall not be permitted to
receive cash interest or principal payments for so long as any Obligations
remain outstanding) on or after the Cure Notice Date and before the Cure
Expiration Date, (ii) the aggregate amount of such net cash proceeds that are
received by the Borrowers for any applicable Cure Month shall be the greater of
(x) $4,000,000 and (y) one hundred percent (100%) of the aggregate amount
necessary to cure such Event(s) of Default for any applicable period (the “Cure
Net Proceeds”), (iii) EBITDA or Headset Division EBITDA (as applicable) for any
period of calculation which includes the Cure Month shall be increased, solely
for the purpose of calculating the financial ratios set forth in Sections
10.3.1, 10.3.2 or 10.3.3, by an amount equal to one hundred percent (100%) of
the aggregate amount necessary to cure such Event(s) of Default in respect of
any Specified Financial Covenant for any applicable Cure Month (such amount, the
“Cure Amount”) (it being understood and agreed that in the event that there is
an Event of Default under both any of Section 10.3.1 (EBITDA) and 10.3.2
(Headset Division EBITDA) for the same Cure Month, the Cure Amount shall be
allocated first, to the Headset Division EBITDA in an amount equal to amount
necessary to cure such Event of Default under Section 10.3.2 for such Cure Month
and then, to EBITDA in an amount (after giving effect to the increase in the
Headset Division EBITDA) equal to amount necessary to cure such Event of Default
under Section 10.3.1 for such Cure Month) and (iv) all Cure Net Proceeds
described in clause (ii) above are applied as follows: (x) an amount equal to
the ABL Revolver Cure Net Proceeds shall be paid to the ABL Revolver Agent for
application as provided in Section 5.33 of the ABL Revolver Loan Agreement (as
in effect on the Closing Date) and (y) an amount equal to the Term Loan Cure Net
Proceeds shall be applied to the prepayment of the Term Loans in accordance with
Section 5.3 above. For the avoidance of doubt, the forgiveness of antecedent
debt (whether Indebtedness, trade payables, or otherwise) shall not constitute
an event which may cure an Event of Default in respect of any Specified
Financial Covenant under this Section 12.6.

12.6.2. Upon receipt by the Borrowers of any such Cure Amount in accordance with
this Section 12.6, EBITDA or Headset Division EBITDA (as applicable) for any
period of calculation which includes Cure Month shall be increased, solely for
the purpose of calculating the financial ratios set forth in Sections 10.3.1,
10.3.2 or 10.3.3, by an amount equal to the Cure Amount. The resulting increase
to EBITDA or Headset Division EBITDA (as applicable) from designation of a Cure
Amount shall not result in any adjustment to Consolidated EBITDA, Headset
Division EBITDA or any other financial definition for any purpose under this
Agreement other than for purposes of calculating actual compliance with the
financial tests set forth in Sections 10.3.1, 10.3.2 or 10.3.3, and for
additional clarification shall not adjust the calculation of Consolidated EBITDA
or Headset Divisions EBITDA for purposes of determining the Consolidated
Leverage Ratio, Fixed Charge Coverage Ratio, Consolidated EBITDA or Headset
Division EBITDA for the purposes of financial covenant based conditions or any
baskets with respect to the covenants contained in this Agreement (including
under Section 10.2). In the event Borrowers do not cure all financial covenant
violations as provided in this Section 12.6, the existing Event(s) of Default
shall continue unless waived in writing by the Lenders in accordance with this
Agreement. Prior to the date of receipt by the Borrowers of any Cure Amount, any
Event of Default that has occurred as a result of a breach of any of the
Specified Financial Covenants shall be deemed to be continuing.

12.6.3. If, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of Sections 10.3.1, 10.3.2 or
10.3.3, the Borrower shall be deemed to have satisfied the requirements of
Sections 10.3.1, 10.3.2 or 10.3.3, as applicable, as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable existing breach or default of
Sections 10.3.1, 10.3.2 or 10.3.3 shall be deemed cured for this purpose of the
Agreement.

12.6.4. Notwithstanding anything to the contrary contained in the foregoing or
this Agreement, Borrowers’ rights under this Section 12.6 may (A) be exercised
not more than three (3) times during the term of this Agreement, and (B) be
exercised not more than one (1) time during any twelve (12) month period.

12.6.5. Notwithstanding anything to the contrary contained in this Section 12.6,
in the event Borrowers exercise this Section 12.6 and Section 12.6 of the ABL
Revolver Loan Agreement simultaneously (“Simultaneous Equity Cure”), the Cure
Net Proceeds required under this Section 12.6 shall be an amount equal to the
greater of the Cure Net Proceeds as calculated in Section 12.6.1 and the “Cure
Net Proceeds” as calculated under Section 12.6.1 of the ABL Revolver Loan
Agreement. In the event of a Simultaneous Equity Cure, the Cure Net Proceeds
required to be applied to the ABL Revolver Loans under Section 5.3.3 of the ABL
Revolver Loan Agreement and US Term Loans under Section 5.3.5 shall not be
duplicative of the amounts determined under Section 12.6.1 of the ABL Revolver
Loan Agreement.

 

96



--------------------------------------------------------------------------------

SECTION 13. AGENT

13.1 Appointment, Authority and Duties of Agent.

13.1.1. Appointment and Authority. Each Secured Party appoints and designates
Crystal as Agent under all Loan Documents. Agent may, and each Secured Party
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents. Any action taken by Agent in
accordance with the provisions of the Loan Documents, and the exercise by Agent
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties. Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the UK Borrowing Base
and the US Borrowing Base, whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Secured Party or other Person for any error in judgment.

13.1.2. Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

13.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

13.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
the applicable Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

 

97



--------------------------------------------------------------------------------

13.1.5. Agent as Security Trustee. In this Agreement and the UK Security
Agreements, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, Agent (or any other Person acting in such capacity) in
its capacity as security trustee of Secured Parties to the extent that the
rights, deliveries, indemnities or other obligations relate to the UK Security
Agreements or the security thereby created. Any obligations of Agent (or any
other Person acting in such capacity) in this Agreement and UK Security
Agreements shall be obligations of Agent in its capacity as security trustee of
Secured Parties to the extent that the obligations relate to the UK Security
Agreements or the security thereby created. Additionally, in its capacity as
security trustee of Secured Parties, Agent (or any other Person acting in such
capacity) shall have (i) all the rights, remedies and benefits in favor of Agent
contained in the provisions of the whole of this Section 13; (ii) all the powers
of an absolute owner of the security constituted by the UK Security Agreements
and (iii) all the rights, remedies and powers granted to it and be subject to
all the obligations and duties owed by it under the UK Security Agreements
and/or any of the Loan Documents.

13.1.6. Appointment of Agent as Security Trustee. Each Secured Party hereby
appoints Agent to act as its trustee under and in relation to the UK Security
Agreements and to hold the assets subject to the security thereby created as
trustee for Secured Parties on the trusts and other terms contained in the UK
Security Documents and each Secured Party hereby irrevocably authorizes Agent in
its capacity as security trustee of Secured Parties to exercise such rights,
remedies, powers and discretions as are specifically delegated to Agent as
security trustee of Secured Parties by the terms of the UK Security Agreements
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.

13.1.7. Liens. Any reference in this Agreement to Liens stated to be in favor of
Agent shall be construed so as to include a reference to Liens granted in favor
of Agent in its capacity as security trustee of Secured Parties.

13.1.8. Successors. Secured Parties agree that at any time that the Person
acting as security trustee of Secured Parties in respect of the UK Security
Agreements shall be a Person other than Agent, such other Person shall have the
rights, remedies, benefits and powers granted to Agent in its capacity as
security trustee of Secured Parties under this Agreement and the UK Security
Agreements.

13.1.9. Capacity. Nothing in Sections 13.1.5 to 13.1.8 shall require Agent in
its capacity as security trustee of Secured Parties under this Agreement and the
UK Security Agreements to act as a trustee at common law or to be holding any
property on trust, in any jurisdiction outside the US or the UK which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.

13.2 Agreements Regarding Collateral and Borrower Materials.

13.2.1. Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Obligors
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of the
applicable Required Lenders. Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
Agent has no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

 

98



--------------------------------------------------------------------------------

13.2.2. Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

13.2.3. Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Obligors’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants, provided such Persons are informed of
the confidential nature of such Reports and Borrower Materials and instructed to
keep them confidential and strictly for such Lender’s use)), and to use all
Borrower Materials solely for administration of the Obligations. Each Lender
shall indemnify and hold harmless Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

13.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

13.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from an Obligor or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations or assert any rights relating to any
Collateral.

13.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2 or
5.6.3, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set off against a Dominion Account without Agent’s
prior consent.

 

99



--------------------------------------------------------------------------------

13.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.

13.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

13.8 Successor Agent and Co-Agents.

13.8.1. Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Obligors. If Agent is a
Defaulting Lender under clause (d) of the definition thereof, Required Lenders
may, to the extent permitted by Applicable Law, remove such Agent by written
notice to Obligors and Agent. Required Lenders may appoint a successor to
replace the resigning or removed Agent, which successor shall be (a) a Lender or
an Affiliate of a Lender; or (b) a financial institution reasonably acceptable
to Required Lenders and (provided no Default or Event of Default exists)
Obligors. If no successor agent is appointed prior to the effective date of
Agent’s resignation or removal, then Agent may appoint a successor agent that is
a financial institution acceptable to it (which shall be a Lender unless no
Lender accepts the role) or in the absence of such appointment, Required Lenders
shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent (including powers and duties in its capacity as
security trustee) without further act. On the effective date of its resignation
or removal, the retiring or removed Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.2, and all rights

 

100



--------------------------------------------------------------------------------

and protections under this Section 12. Any successor to Crystal by merger,
amalgamation or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Obligor.

13.8.2. Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

13.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Term Loans. Each Secured Party has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral
and Obligors. Each Secured Party acknowledges and agrees that the other Secured
Parties have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations. Each Secured Party will, independently and without
reliance upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Term Loans, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

13.10 Remittance of Payments and Collections.

13.10.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m. (Boston,
Massachusetts time) on a Business Day, payment shall be made by Lender not later
than 3:00 p.m. (Boston, Massachusetts time) on such day, and if request is made
after 1:00 p.m. (Boston, Massachusetts time), then payment shall be made by
11:00 a.m. (Boston, Massachusetts time) on the next Business Day. Payment by
Agent to any Secured Party shall be made by wire transfer, in the type of funds
received by Agent. Any such payment shall be subject to Agent’s right of offset
for any amounts due from such payee under the Loan Documents.

13.10.2. Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the rate reasonably determined by
Agent. In no event shall Obligors be entitled to credit for any interest paid by
a Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest
on amounts held by Agent pursuant to Section 4.2.

13.10.3. Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any

 

101



--------------------------------------------------------------------------------

amounts received and applied by Agent to Obligations held by a Secured Party are
later required to be returned by Agent pursuant to Applicable Law, such Secured
Party shall pay to Agent, on demand, its share of the amounts required to be
returned.

13.11 Individual Capacities. As a Lender, Crystal shall have the same rights and
remedies under the Loan Documents as any other Lender, and the terms “Lenders,”
“Required Lenders” or any similar term shall include Crystal in its capacity as
a Lender. Agent, Lenders and their Affiliates may accept deposits from, lend
money to, provide bank products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if they were not Agent or Lenders hereunder, without any duty to account
therefor to any Secured Party. In their individual capacities, Agent, Lenders
and their Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

13.12 Titles. Each Lender, other than Crystal, that is designated (on the cover
page of this Agreement or otherwise) by Crystal as an “Arranger,” “Bookrunner”
or “Agent” of any type shall have no right, power or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

13.13 No Third Party Beneficiaries. This Section 13 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 13 does not confer any rights or benefits upon Obligors or any
other Person. As between Obligors and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Term Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 14.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

14.2 Participations.

14.2.1. Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Term Loans for all purposes, all
amounts payable by Obligors shall be determined as if it had not sold such
participating interests, and Obligors and Agent shall continue to deal solely
and directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Obligors agree otherwise in writing.

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than

 

102



--------------------------------------------------------------------------------

that which forgives principal, interest or fees, reduces the stated interest
rate or fees payable with respect to any Term Loan in which such Participant has
an interest, postpones the Maturity Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Term Loan, or releases
any Obligor, Guarantor or substantially all Collateral.

14.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Obligors (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Term Loans (and stated interest). Entries in the register shall be conclusive,
absent manifest error, and such Lender shall treat each Person recorded in the
register as the owner of the participation for all purposes, notwithstanding any
notice to the contrary. No Lender shall have an obligation to disclose any
information in such register except to the extent necessary to establish that a
Participant’s interest is in registered form under the Code.

14.2.4. Benefit of Setoff. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.4 as if such Participant were a Lender.

14.3 Assignments.

14.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $1,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of $100,000
in excess of that amount; and (b) the parties to each such assignment shall
execute and deliver to Agent, for its acceptance and recording, an Assignment
and Acceptance. Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

14.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 14.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Obligors
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

14.3.3. Certain Assignees and Participants. No assignment or participation may
be made to an Obligor, Affiliate of an Obligor, Defaulting Lender or natural
person. Any assignment by a Defaulting Lender shall be effective only upon
payment by the Eligible Assignee or Defaulting Lender to Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

 

103



--------------------------------------------------------------------------------

14.3.4. Matters Specific to Crystal. Notwithstanding anything in this Agreement
or the other Loan Documents, (i) neither Crystal nor any of its Affiliates shall
be required to comply with this Section 14.3 in connection with any transaction
involving any other Affiliate of Crystal or any of its lenders or funding or
financing sources, and neither Crystal nor any of its Affiliates shall have an
obligation to disclose any such transaction to any Person and (ii) there shall
be no limitation or restriction on (A) the ability of Crystal or its Affiliates
to assign or otherwise transfer its rights and/or obligations under this
Agreement or any other Loan Document, any commitment, or any Obligation to any
other Affiliate of Crystal or any lender or financing or funding source of
Crystal or any of its Affiliates or (B) any such lender’s or funding or
financing source’s ability to assign or otherwise transfer its rights and/or
obligations under this Agreement or any other Loan Document, any commitment, or
any Obligation; provided, however, that Crystal shall continue to be liable as a
“Lender” under this Agreement and the other Loan Documents unless such other
Person complies with the provisions of this Agreement to become a “Lender.”

14.3.5. Register. Agent, acting as a non-fiduciary agent of Obligors (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and the Term Loans and interest owing to, each Lender.
Entries in the register shall be conclusive, absent manifest error, and
Obligors, Agent and Lenders shall treat each Person recorded in such register as
a Lender for all purposes under the Loan Documents, notwithstanding any notice
to the contrary. Agent may choose to show only one Obligor as the Obligor in the
register, without any effect on the liability of any Obligor with respect to the
Obligations. The register shall be available for inspection by Obligors or any
Lender, from time to time upon reasonable notice.

 

SECTION 15. MISCELLANEOUS

15.1 Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) [reserved];

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); or (iii) extend the Maturity Date applicable to such
Lender’s Obligations;

(d) without the prior written consent of all (x) US Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.2 or 7.1 (except
to add Collateral); (ii) amend the definition of US Borrowing Base (or any
defined term used in such definitions) if the effect of such amendment is to
increase borrowing availability, of Pro Rata (with respect to US Obligations) or
of US Required Lenders; (iii) release all or substantially all Collateral; or
(iv) except in connection with a merger, amalgamation, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations; or

(e) without the prior written consent of all (x) UK Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.3 or 7.1 (except
to add Collateral); (ii) amend the definition of UK Borrowing Base (or any
defined term used in such definitions) if the effect of such amendment is to
increase borrowing availability, of Pro Rata (with respect to UK Obligations) or
of UK Required Lenders; (iii) release all or substantially all Collateral; or
(iv) except in connection with a merger, amalgamation, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations.

 

104



--------------------------------------------------------------------------------

15.1.2. Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and/or Agent as among themselves. Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.

15.1.3. Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.1.4. Amendment to ABL Revolver Loan Documents. Subject to the terms of the
Intercreditor Agreement, if any amendment of modification to the ABL Revolver
Loan Documents amends or modifies any representation and warranty, covenant
(including any financial covenant) or event of default contained in the ABL
Revolver Loan Documents (or any related definitions), in each case, in a manner
that is more restrictive than the applicable provisions permit as of the date
thereof, or if any amendment or modification to the ABL Revolver Loan Agreement
or other ABL Revolver Loan Documents adds an additional representation and
warranty, covenant or event of default therein, each Obligor acknowledges and
agrees that this Agreement or the other Loan Documents, as the case may be,
shall be automatically amended or modified to affect similar amendments or
modifications with respect to this Agreement or such other Loan Documents,
without the need for any further action or consent by Obligor or any other
party. In furtherance of the foregoing, each Obligor shall permit the Agent and
Lenders to document each such similar amendment or modification to this
Agreement or such other Loan Documents or insert a corresponding new
representation and warranty, covenant or event of default in this Agreement or
such other Loan Documents without any need for any further action or consent by
any Obligor.

15.2 Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

15.3 Notices and Communications.

15.3.1. Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to any Obligor, at US Borrower
Agent’s address shown on the signature pages hereof, and to any other Person at
its address shown on the signature pages hereof (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its Assignment
and Acceptance), or at such other address as a party may hereafter specify by
notice in

 

105



--------------------------------------------------------------------------------

accordance with this Section 15.3. Each communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the US mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party. Any notice
received by US Borrower Agent shall be deemed received by all Obligors.

15.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, and distribution of Loan Documents.
Agent and Lenders make no assurances as to the privacy and security of
electronic communications. Electronic and voice mail may not be used as
effective notice under the Loan Documents.

15.3.3. Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Obligors shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Obligors
and Secured Parties acknowledge that “public” information is not segregated from
material non-public information on the Platform. The Platform is provided “as
is” and “as available.” Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
OBLIGOR MATERIALS OR THE PLATFORM. Secured Parties acknowledge that Borrower
Materials may include material non-public information of Obligors and should not
be made available to any personnel who do not wish to receive such information
or who may be engaged in investment or other market-related activities with
respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Obligors, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform or over the internet.

15.3.4. Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

15.4 Performance of Obligors’ Obligations. Agent may, in its discretion at any
time and from time to time, at Obligors’ expense, pay any amount or do any act
required of an Obligor under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.

 

106



--------------------------------------------------------------------------------

All payments, costs and expenses (including Extraordinary Expenses) of Agent
under this Section shall be reimbursed to Agent by Obligors, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to Floating Rate Loans. Any payment made or action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

15.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

15.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

15.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

15.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Term Loans of
any other Lender. Amounts payable hereunder to each Lender shall be a separate
and independent debt. It shall not be necessary for Agent or any other Lender to
be joined as an additional party in any proceeding for such purposes. Nothing in
this Agreement and no action of Agent, Lenders or any other Secured Party
pursuant to the Loan Documents or otherwise shall be deemed to constitute Agent
and any Secured Party to be a partnership, joint venture or similar arrangement,
nor to constitute control of any Obligor.

15.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the

 

107



--------------------------------------------------------------------------------

transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Obligors, their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Obligors and their Affiliates, and have no obligation
to disclose any of such interests to Obligors or their Affiliates. To the
fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

15.12 Confidentiality. Each of Agent and Lenders shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors, funding sources, investment
committees and representatives (provided they are informed of the confidential
nature of the Information and instructed to keep it confidential); (b) to the
extent requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding relating to
any Loan Documents or Obligations; (f) subject to an agreement containing
provisions substantially the same as this Section, to any Transferee or any
actual or prospective party (or its advisors) to any bank product or to any
swap, derivative or other transaction under which payments are to be made by
reference to an Obligor or Obligor’s obligations; (g) with the consent of
Parent; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to
Agent, any Lender, or any of their Affiliates on a nonconfidential basis from a
source other than Obligors. Notwithstanding the foregoing, Agent and Lenders may
publish or disseminate general information concerning this credit facility for
league table, press release, and tombstone purposes, and may use Obligors’
logos, trademarks or product photographs for such purposes. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Each of Agent and
Lenders acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.

15.13 Reserved.

15.14 GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.

15.15 Consent to Forum.

15.15.1. Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES

 

108



--------------------------------------------------------------------------------

THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law. Nothing herein shall limit the
right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law, including bringing proceedings in England
against any UK Obligor to enforce their UK Obligations. In relation to any
dispute relating to the UK Guaranteed Obligations, UK Guarantors each hereby
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of
England, and (ii) waives objections to the courts of England on the grounds of
inconvenient forum or otherwise. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

15.15.2. Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

15.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Obligors. Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

15.17 Patriot Act Notice. Agent and Lenders hereby notify Obligors that pursuant
to the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent or any Lender
may request from time to time in order to comply with any obligations under any
“know your customer,” anti-money laundering or other requirements of Applicable
Law.

 

109



--------------------------------------------------------------------------------

15.18 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

15.19 Intercreditor Agreement. Anything herein to the contrary notwithstanding,
the liens and security interests granted by this Agreement, the exercise of any
right or remedy with respect thereto, and certain of the rights of the holder of
such liens and security interests are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this agreement, the terms of the Intercreditor
Agreement shall govern and control.

[Remainder of page intentionally left blank; signatures begin on following page]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

OBLIGORS: TURTLE BEACH CORPORATION (FORMERLY KNOWN AS PARAMETRIC SOUND
CORPORATION), a Nevada corporation, as a US Borrower and a UK Guarantor By:

/s/ Juergen Stark

Name:

Juergen Stark

Title:

Chief Executive Officer and President

Address:

Turtle Beach Corporation

12220 Scripps Summit Drive, Suite 100

San Diego, CA 92131

Attn:

CEO

Telecopy:

 

VOYETRA TURTLE BEACH, INC.,

a Delaware corporation, as a US Borrower, US

Borrower Agent and a UK Guarantor By: /s/ Juergen Stark Name:

 

Juergen Stark

Title:

 

Chief Executive Officer and President

Address: Turtle Beach Corporation

 

12220 Scripps Summit Drive, Suite 100

San Diego, CA 92131

Attn:

CEO

Telecopy:

 

 

111



--------------------------------------------------------------------------------

TURTLE BEACH EUROPE LIMITED, as UK Borrower By:

/s/ Juergen Stark

Name: Juergen Stark Title:

 

Chief Executive Officer and President

Address: Turtle Beach Corporation

 

12220 Scripps Summit Drive, Suite 100

San Diego, CA 92131

Attn:

CEO

Telecopy:

 

VTB HOLDINGS, INC.,

a Delaware corporation,

as a US Guarantor and a UK Guarantor

By:

/s/ Juergen Stark

Name:

Juergen Stark

Title:

Director

Address: Turtle Beach Corporation

 

12220 Scripps Summit Drive, Suite 100

San Diego, CA 92131

Attn:

CEO

Telecopy:

 

 

112



--------------------------------------------------------------------------------

AGENT AND LENDERS: CRYSTAL FINANCIAL LLC, as Agent By:

/s/ Mirko Andric

Name:

Mirko Andric

Title:

Managing Director

Address:

Two International Place, 17th Floor

Boston, MA 02110

 

Attn:

Mirko Andric

Telecopy:

617-428-8701

CRYSTAL FINANCIAL SPV LLC, as US Lender and UK Lender By:

/s/ Mirko Andric

Name:

Mirko Andric

Title:

Managing Director

Address:

Two International Place, 17th Floor

Boston, MA 02110

 

Attn:

Mirko Andric

Telecopy:

617-428-8701

 

1